UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: x Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to Sec. 240.14a-12 American Consumers, Inc. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Table of Contents PRELIMINARY, SUBJECT TO COMPLETION, DATED MARCH 9, 2011 AMERICAN CONSUMERS, INC. P.O. Box 2328 Fort Oglethorpe, Georgia 30742 March, 2011 Dear Shareholder: You are cordially invited to attend a Special Meeting of Shareholders of American Consumers, Inc. (“ACI” or the “Company”) which will be held at 1:00 p.m. (Eastern Time), on Thursday, March 31, 2011, at ACI’s General Office, 55 Hannah Way, Rossville, Georgia. The principal business matter to be considered at the meeting will be the approval of amendments to the Company’s Articles of Incorporation.The first proposed amendment to the Company’s Articles of Incorporation will effect a 1-for-400 reverse stock split of the Company’s outstanding Common Stock, $.10 par value per share (“Common Stock”), such that shareholders owning fewer than 400 shares of Common Stock of record will have such shares cancelled and converted into the right to receive $1.00 for each share of Common Stock held immediately prior to the reverse stock split. The second proposed amendment to the Company’s Articles of Incorporation, which will immediately follow the reverse stock split, will effect a 400-for-1 forward stock split of the Company’s outstanding Common Stock after giving effect to the reverse stock split.If the amendment to the Company’s Articles of Incorporation to effect the reverse stock split is not approved by our shareholders, the proposal to amend the Company’s Articles of Incorporation to effect the forward stock split will be withdrawn. Attached you will find the Notice of Special Meeting of Shareholders, the Company’s proxy statement and a proxy for the meeting.It is important that your shares be represented at the meeting, and we hope you will be able to attend the meeting in person.Whether or not you plan to attend the meeting, please be sure to vote as soon as possible by returning the enclosed proxy in the accompanying envelope promptly.If you later desire to revoke or change your proxy for any reason, you may do so at any time before the voting, by delivering to the company a written notice of revocation or a duly executed proxy bearing a later date or by attending the Special Meeting and voting in person, in accordance with the instructions contained in the enclosed proxy statement. We look forward to seeing you at the Special Meeting. Sincerely yours, /s/ Paul R. Cook Paul R. Cook, Chairman of the Board Table of Contents PRELIMINARY, SUBJECT TO COMPLETION, DATED MARCH 9, 2011 AMERICAN CONSUMERS, INC. P.O. Box 2328 Fort Oglethorpe, Georgia 30742 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To Be Held on Thursday, March 31, 2011 TO THE SHAREHOLDERS OF AMERICAN CONSUMERS, INC.: NOTICE IS HEREBY GIVEN that a Special Meeting of Shareholders of American Consumers, Inc., a Georgia corporation (the “Company”), will be held at 1:00 p.m. (E.D.T.), on Thursday, March 31, 2011, at ACI’s General Office, 55 Hannah Way, Rossville, Georgia, for the following purposes: 1. The approval of an amendment to the Company’s Articles of Incorporation to effect a 1-for-400 reverse stock split of the Company’s outstanding Common Stock, such that shareholders owning fewer than 400 shares of Common Stock of record will have such shares cancelled and converted into the right to receive the cash consideration set forth herein; 2. The approval of an amendment to the Company’s Articles of Incorporation to effect a 400-for-1 forward stock split of the Company’s outstanding Common Stock after giving effect to the reverse stock split (together with the reverse stock split, the “Reverse/Forward Stock Split”).If the amendment to the Company’s Articles of Incorporation to effect the reverse stock split is not approved by our shareholders, the proposal to amend the Company’s Articles of Incorporation to effect the forward stock split will be withdrawn; and 3. The transaction of such other business as may properly come before the meeting or any adjournment(s) thereof. All of the above matters are more fully discussed in the accompanying proxy statement.Management is not aware of any other matters that will come before the meeting. Important Notice Regarding the Availability of Proxy Materials for the Special Meeting of Shareholders to Be Held on March31, 2011:The Company’s Notice of Special Meeting and Proxy Statement for the Special Meeting are also available at http://. The Board of Directors has fixed the close of business on February 22, 2011 as the Record Date for the determination of shareholders entitled to notice of and vote at the Special Meeting and any adjournment thereof, and only shareholders of record at such time will be so entitled to vote.The stock transfer books of the Company will remain open between the Record Date and the date of the Special Meeting. It is important that your shares be represented at the meeting.Please complete, sign and return the enclosed proxy in the accompanying envelope promptly, whether or not you intend to be present at the meeting.If you later desire to revoke or change your proxy for any reason, you may do so at any time before the voting, by delivering to the company a written notice of revocation or a duly executed proxy bearing a later date or by attending the Special Meeting and voting in person. THE REVERSE/FORWARD STOCK SPLIT HAS NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION, AND NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS PASSED UPON THE FAIRNESS OR MERITS OF THE REVERSE/FORWARD STOCK SPLIT OR UPON THE ACCURACY OR ADEQUACY OF THE INFORMATION CONTAINED IN THIS DOCUMENT.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. AMERICAN CONSUMERS, INC. /s/ Paul R. Cook Paul R. Cook Chairman of the Board Dated:March, 2011 Table of Contents SUMMARY TERM SHEET This summary term sheet, together with the “Questions and Answers About the Meeting and the Transaction” section that follows, highlights selected information about the Reverse/Forward Stock Split (as defined below), but may not contain all of the information that is important to you.For a complete description, you should carefully read the proxy statement and all of its annexes before you vote.For your convenience, we have directed your attention to the location in this proxy statement where you can find a more complete discussion of the items listed below. As used in this proxy statement, unless the context requires otherwise, “our,” “us,” “we,” “ACI” and the “Company” means American Consumers, Inc. Reverse/Forward Stock Split A Special Transaction Committee of independent directors of the Company’s Board of Directors (the “Special Transaction Committee”), reviewed and recommended to our Board of Directors, and our Board of Directors has authorized, amendments to our Articles of Incorporation, as amended to date (the “Articles of Incorporation”), the forms of which are attached hereto as Annex A-1 and Annex A-2, that would effect a 1-for-400 reverse stock split of our Common Stock, $.10 par value per share (the “Common Stock”), followed by a forward stock split of our Common Stock on a 400-for-1 basis (as used throughout this proxy statement, the “Transaction” or the “Reverse/Forward Stock Split”). As a result of the Reverse/Forward Stock Split: · Shareholders owning fewer than 400 shares of our Common Stock of record immediately before the Transaction (the “Cashed Out Shareholders”) will receive the right to be paid cash in exchange for the resulting fractional share of Common Stock, in an amount equal to One Dollar ($1.00) per share of Common Stock held by them immediately before the Transaction, and will no longer be shareholders of the Company. · Shareholders who own 400 or more shares of our Common Stock of record at the effective time of the Transaction (the “Continuing Shareholders”) will not be entitled to receive any cash for their fractional share interests resulting from the reverse stock split.The forward stock split that will immediately follow the reverse stock split will reconvert their whole shares and fractional share interests back into the same number of shares of Common Stock that they held immediately before the effective time of the Transaction.As a result, the total number of shares held by a Continuing Shareholder will not change after completion of the Transaction. At the Special Meeting, shareholders are being asked to consider and vote upon proposals to amend our Articles of Incorporation, pursuant to the forms of amendments attached hereto as Annex A-1 and Annex A-2, to effect the Reverse/Forward Stock Split.Although both the reverse stock split and the forward stock split will be voted on separately, the Company will not effect either the reverse stock split or the forward stock split unless both are approved by the Company’s shareholders, to enable us to accomplish the Reverse/Forward Stock Split as described above. For additional information, see “Special Factors – Purposes of and Reasons for the Reverse/Forward Stock Split” beginning on page 9 of this proxy statement. Purposes of and Reasons for the Reverse/Forward Stock Split The Special Transaction Committee and our Board of Directors has decided that the costs of being a Securities and Exchange Commission (“SEC”) reporting company currently outweigh the benefits and, thus, it is no longer in our best interests or in the best interests of our shareholders, including our unaffiliated shareholders, for us to remain a SEC reporting company.The Reverse/Forward Stock Split will enable us to terminate the registration of our Common Stock under the Securities Exchange Act of 1934, as amended (the “Exchange Act”) if, after the Transaction, there are fewer than 500 record holders of our Common Stock and we make the necessary filings with the SEC.Our reasons for proposing the Transaction include the following: i Table of Contents · We expect to realize significant cost savings by the elimination of most of the expenses related to the disclosure, reporting and compliance requirements of the Exchange Act and the Sarbanes-Oxley Act of 2002, as amended (the “Sarbanes-Oxley Act”), and other accounting, legal, printing and other miscellaneous costs associated with being a publicly traded company, which we estimate will be a minimum of approximately $129,000 per year (including estimated additional compliance costs of at least $15,000 per year if we remain a public reporting company beyond our fiscal year ending in May 2011 and are required – starting with our Form 10-Q for the first quarter of our fiscal 2012 – to begin providing our financial statements filed with the SEC in eXtensible Business Reporting Language (XBRL)).Further, if we remain a publicly reporting company, the Dodd-Frank Wall Street Reform and Consumer Protection Act, enacted in July 2010 (the “Dodd-Frank Act”), is expected to result in increased compliance costs for us due to new executive compensation and corporate governance requirements, though the extent of these costs and disclosures are still not known. · The public trading volume and liquidity of our Common Stock is already very limited, and we believe it will not be significantly affected if we become a non-public reporting company. · The Transaction will enable our small shareholders (those holding fewer than 400 shares of record, who represent a significant number of our record holders) to liquidate their holdings in us at a price determined to be fair by our Special Transaction Committee and Board of Directors, without incurring brokerage commissions. · The Transaction will reduce the additional direct and indirect costs associated with administering a large number of small shareholder accounts. · The Transaction will eliminate the additional indirect costs associated with management time and attention currently devoted to maintaining SEC reporting compliance · The Transaction will allow ACI to better control the dissemination of certain business information, which is currently disclosed in our periodic reports and, accordingly, made available to our competitors, vendors, customers, and other interested parties, potentially to our detriment. For additional information, see “Special Factors – Purposes of and Reasons for the Reverse/Forward Stock Split” beginning on page 9 of this proxy statement. Effects of the Reverse/Forward Stock Split As a result of the Reverse/Forward Stock Split (in addition to the projected cost savings described above): · We expect that the number of our shareholders of record will be reduced substantially below 500, which, because the Company has had less than $10 million in total assets on the last day of each of its past three fiscal years, will allow us to suspend our reporting requirements, and terminate the registration of our Common Stock, under the Exchange Act.Following these actions, we will no longer be subject to any reporting requirements under the Exchange Act or the related rules applicable to SEC reporting companies and will be able to eliminate most of the related, ongoing expenses pertaining to disclosure, reporting and compliance under the Exchange Act and the Sarbanes-Oxley Act, as well as additional expenses we would incur, if we remain a public reporting company, related to XBRL financial reporting and compliance with certain provisions of the Dodd-Frank Act. · Each share of Common Stock held by a shareholder of record (as identified in our records of security holders) owning fewer than 400 shares immediately prior to the effective time of the Reverse/Forward Stock Split will be converted into the right to receive $1.00 in cash (subject to any applicable U.S. federal, state and local withholding tax), without interest, per pre-split share. ii Table of Contents · Each share of Common Stock held by a shareholder of record (as identified in our records of security holders) owning 400 shares or more immediately prior to the effective time of the Reverse/Forward Stock Split, or by beneficial owners holding in “street name” through a nominee (such as a bank, broker or other third party) in an account with Cede & Co., regardless of the number of shares so held, will continue to represent one share of Common Stock after completion of the Transaction.If you believe you may hold shares of Common Stock in “street name,” you should contact your broker or nominee to determine how your shares are held and whether they will be affected by the Reverse/Forward Stock Split. · The Reverse/Forward Stock Split is not expected to affect our current business plan or operations in any material way, except for the anticipated cost and management time savings associated with termination of our public reporting company obligations. · The Board of Directors anticipates that we will continue to have our Common Stock quoted on the Pink Sheets; however, liquidity is likely to be limited due to the fact that we will no longer file the reports required by the Exchange Act, which means shareholders will have access to less information about the Company and our business, operations and financial performance and may be less able to determine the value of their Common Stock.Accordingly, shareholders may experience a significant decrease in the value of their Common Stock. · Our executive officers, directors and 10% shareholders will no longer be required to file reports relating to their transactions in our Common Stock with the SEC under Section 16 of the Exchange Act, and will no longer be subject to the related prohibitions against retaining short-swing profits in our shares of Common Stock.Additionally, any persons acquiring more than 5% of our Common Stock will no longer be required to report their beneficial ownership under the Exchange Act. · The Reverse/Forward Stock Split is estimated to result in the retirement of approximately 92,153 shares of our Common Stock at a cost of $1.00 per share.We estimate that the cost of the Transaction will total approximately $228,153, consisting of approximately $92,153 in direct payments to Cashed Out Shareholders plus approximately $136,000 of professional fees and other estimated expenses of the Transaction).Such amount includes $51,900 already expended prior to our public announcement of the Transaction.Accordingly (i) our aggregate shareholders’ equity will decrease from approximately $901,272 as of November 27, 2010 to approximately $704,925 on a pro forma basis (after giving effect to the estimated Transaction costs described above, less approximately $31,805 expended prior to the November 27, 2010 balance sheet date) and (ii) the book value per share of our Common Stock as of November 27, 2010, would decrease from $1.20 per share on a historical basis to approximately $1.07 on a pro forma basis. · The estimated costs of the Transaction could be larger or smaller depending on, among other things, the number of shares that are actually cashed-out in the Transaction or an increase in the costs and expenses of the Transaction.We currently expect to fund these costs through a combination of funds provided by our operating cash flows and borrowings under our revolving line of credit with our primary lender, Gateway Bank & Trust Company.Accordingly, we expect the aggregate impact of these costs to reduce our cash balances on hand, and increase borrowings under our revolving credit facility to the extent of any of such costs that we do not fund out of operating cash flows, following the completion of the Transaction.We also may finance a portion of the costs of the Transaction through additional long term debt incurred with Gateway, although we presently do not have any such additional borrowing arrangements in place.See “Special Factors—Source of Funds and Expenses” beginning on page 44 of this proxy statement.We also note that we expect these costs to be offset in less than two years’ time by the cost savings of at least $129,000 per year which we expect as a result of the Transaction. · Presently, the shares of Common Stock beneficially held by our directors and executive officersrepresent approximately 1.03% of the outstanding Common Stock, and the shares held by Diana K. Richardson, both individually and as the controlling shareholder of ZBR, Inc., a Subchapter S corporation, represent an additional 65.20% of the outstanding Common Stock.Upon the effectiveness of the Reverse/Forward Stock Split, and as a result of the reduction of the number of shares of Common Stock outstanding by approximately 92,153 shares, we estimate that the percentage of our outstanding of Common Stock held by our directors and executive officers will increase to 1.17%, and the percentage of our outstanding Common Stock held by Diana K. Richardson (both individually and as the controlling shareholder of ZBR, Inc.) will increase to 74.34%.Accordingly, the aggregate percentage of the Company’s outstanding Common Stock held by our directors, executive officers and 10% shareholders is expected to increase from approximately 66.23% to approximately 75.52% as a result of the Reverse/Forward Stock Split, which will not affect the control of the Company. iii Table of Contents · The number of authorized shares and the par value of the Company's voting Common Stock will not be affected by consummation of the Reverse/Forward Stock Split. After giving effect to the Reverse/Forward Stock Split, we will continue to have 5,000,000 shares of voting Common Stock authorized, having a par value of $0.10 per share. We intend to return all shares of Common Stock purchased by us from Cashed Out Shareholders to the status of authorized, but unissued shares of Common Stock. For additional information, see “Special Factors—Effects of the Reverse/Forward Stock Split” beginning on page 19 of this proxy statement, “Special Factors—Alternatives Considered” beginning on page 28 of this proxy statement, “Special Factors—Fairness of the Reverse/Forward Stock Split” beginning on page 30 of this proxy statement and “Special Factors—Potential Conflicts of Interests of Officers, Directors and Certain Affiliated Persons” beginning on page 27 of this proxy statement. Determination of Shareholders of Record · In determining whether the number of our shareholders of record, or record holders, falls below 500 as a result of the Reverse/Forward Stock Split, we will count shareholders of record in accordance with Rule 12g5-1 under the Exchange Act.Rule 12g5-1 provides, with certain exceptions, that in determining whether issuers, including us, are subject to the registration provisions of the Exchange Act, securities are considered to be “held of record” by each person who is identified as the owner of such securities on the respective records of security holders maintained by or on behalf of the issuers.However, institutional custodians such as Cede & Co. and other commercial depositories are not considered a single holder of record for purposes of Rule 12g5-1 and related provisions of the Exchange Act.Rather, we look through Cede & Co. and these depositories to the nominees named on accounts (such as banks or brokers holding shares in “street name” for beneficial owners) which are treated as the record holder of shares.As of February 22, 2011, there were approximately 749 “record holders” of our shares of Common Stock, approximately 592 of which held fewer than 400 shares. For additional information, see “Special Factors—Effects of the Reverse/Forward Stock Split” beginning on page 19 of this proxy statement. Fairness of the Reverse/Forward Stock Split The Special Transaction Committee and the Board of Directors fully considered and reviewed the terms, purposes, alternatives and effects of the proposed Reverse/Forward Stock Split.Based on their review, the Special Transaction Committee and the Board of Directors (other than director Thomas Richardson, who was unable to participate due to illness) unanimously determined that the Reverse/Forward Stock Split is procedurally and substantively fair to, and in the best interests of, the Company’s unaffiliated shareholders, including our unaffiliated Cashed Out Shareholders and our unaffiliated Continuing Shareholders. The Special Transaction Committee and the Board of Directors considered a number of factors in reaching their determinations, including: · Thevaluation report and thefairness opinion prepared by Southard Financial of Memphis, Tennessee (“Southard”), which was retained by the Special Transaction Committee to act as independent financial advisor to the Special Transaction Committee and the Board of Directors concerning the Transaction.Southardprovided a valuation report dated November 17, 2010 concerning the valuation of the Company’s Common Stock as of August 31, 2010.Southard subsequently provided an opinion, dated February 8, 2011, to the effect that, as of such date and based on and subject to the factors and assumptions set forth therein, the consideration to be received by shareholders owning fewer than 400 shares of Common Stock of record immediately prior to the effective time of the Reverse/Forward Stock Split is fair, from a financial point of view, to all of our unaffiliated shareholders, including both unaffiliated Cashed Out Shareholders and unaffiliated Continuing Shareholders. iv Table of Contents · The anticipated significant cost savings due to the elimination of most of the expenses related to the disclosure, reporting and compliance requirements of the Exchange Act and the Sarbanes-Oxley Act, and other accounting, legal, printing and other miscellaneous costs associated with being a publicly traded company, which we estimate will be a minimum of approximately $129,000 per year. · The fact that, due to the limited trading volume and liquidity of our shares of Common Stock, becoming a non-SEC reporting company will likely not significantly further limit the trading volume and liquidity of our Common Stock and the opportunity the Reverse/Forward Stock Split affords our smallest shareholders to obtain cash for their shares in a very limited trading market at a price determined to be fair by our Special Transaction Committee and Board of Directors, without incurring brokerage commissions. · The fact that, while the $1.00 per share price to be paid to Cashed Out Shareholders is less than the $1.50 price paid in the most recent two sporadic trades that occurred approximately one month and two months, respectively, prior to the Board’s approval of the Transaction, it still represents a premium of about 50% over the average bid price for the Company’s common stock on the Pink Sheets during ACI’s fiscal 2010 and the first half of fiscal 2011 ($0.66-$0.68 per share), and also represents a premium to the few isolated trades that occurred during the Company’s fiscal year 2010 and the first half of its fiscal 2011, while keeping the consideration paid to Cashed Out Shareholders consistent with the $1.00 per share price paid by the Company in its voluntary share repurchases in response to unsolicited shareholder requests over the past several years. · The fact that the Reverse/Forward Stock Split will not treat our directors, executive officers and shareholders who own more than 10% of our outstanding Common Stock, which we refer to in this proxy statement as our “affiliates,” any differently than shareholders who are not directors, executive officers or 10% shareholders, which we refer to in this proxy statement as our “unaffiliated shareholders,” including unaffiliated Cashed Out Shareholders and unaffiliated Continuing Shareholders. · The fact that shareholders who desire to retain their interest in the Company after the Reverse/Forward Stock Split can avoid being cashed out by either (i) converting their record ownership of our Common Stock into beneficial ownership by depositing their shares into an account held through a nominee (such as a bank, broker or other third party) that holds shares in “street name” through Cede & Co. prior to the effective time of the Reverse/Forward Stock Split, since only shareholders who own fewer than 400 shares of Common Stock on the Company’s shareholder records (e.g., “record holders”) will be cashed out in the Transaction or (ii) increasing the number of shares they hold of record to 400 shares or more prior to the effective time of the Reverse/Forward Stock Split.Given the historically limited liquidity in our Common Stock, however, there can be no assurance that any shares will be available for purchase and, thus, there can be no assurance that a shareholder would be able to acquire sufficient shares to meet or exceed the required 400-share threshold of record ownership prior to the effective time of the Reverse/Forward Stock Split. · The fact that, under Georgia law, Cashed Out Shareholders who choose to do so will be entitled to dissent from the Reverse/Forward Stock Split and obtain payment for the fair value of their shares by complying with the procedures detailed in Part 2 of Title 14, Chapter 2, Article 13 of the Official Code of Georgia. For additional information, see “Special Factors—Effects of the Reverse/Forward Stock Split” beginning on page 19 of this proxy statement, “Special Factors—Fairness of the Reverse/Forward Stock Split” beginning on page 30 of this proxy statement, “Special Factors—Opinion of Independent Financial Advisor” beginning on page 38 of this proxy statement, “Special Factors—Potential Conflicts of Interests of Officers, Directors and Certain Affiliated Persons” beginning on page 27 of this proxy statement and “Special Factors—Dissenters’ Rights” beginning on page 45 of this proxy statement. v Table of Contents Advantages of the Reverse/Forward Stock Split We believe that the advantages of the Reverse/Forward Stock Split for the Company and its shareholders include the following: · The Company will be able to terminate the registration of its Common Stock under the Exchange Act, which will eliminate the significant tangible and intangible costs of being a public reporting company, including the annual costs of compliance with the Exchange Act’s periodic disclosure requirements, the Sarbanes-Oxley Act and related regulations (with estimated tangible costs savings/cost avoidance of approximately $129,000 before taxes annually, consisting of (i) $114,000 in annual costs historically incurred and (ii) estimated annual costs of at least $15,000 that we would otherwise expect to incur, beginning with our Form 10-Q Report for the first quarter of the Company’s 2012 fiscal year, in additional professional services and related costs to comply with XBRL financial reporting. · We also expect to avoid additional increases in costs that would occur, if we were to remain a SEC reporting company, pursuant to compliance with the new executive compensation and corporate governance requirements of the Dodd-Frank Act, though the extent of these costs and disclosures are still not known. · There is a relatively illiquid and limited trading market in our shares.As a result of the Reverse/Forward Stock Split, our smallest shareholders (who represent approximately 79% of our total number of record shareholders, but only approximately 12.3% of our total outstanding shares of Common Stock) will have the opportunity, without incurring brokerage commissions, to obtain cash for their shares at a price that represents a premium of about 50% over the average bid price for the Company’s common stock on the Pink Sheets during ACI’s fiscal 2010 and the first half of fiscal 2011 ($0.66-$0.68 per share), and also represents a premium to the few isolated trades that occurred during the Company’s fiscal year 2010 and the first half of its fiscal 2011, while keeping the consideration paid to Cashed Out Shareholders consistent with the $1.00 per share price paid by the Company in its voluntary share repurchases in response to unsolicited shareholder requests over the past several years. · Our executives will be relieved of the need to constantly adapt to the rapidly changing array of regulatory requirements imposed on SEC reporting companies in recent years, enabling them to focus more of their time and resources on our responding to the current challenges facing our business and growing long-term shareholder value. · The Company will be able to control the dissemination of certain business information, which is currently disclosed in our periodic reports and, accordingly, made available to our competitors, vendors, customers, and other interested parties, potentially to our detriment. · Our affiliated shareholders will be treated no differently than our unaffiliated shareholders, since the sole determining factor as to whether a shareholder will be a Continuing Shareholder after the Transaction is the number of shares of our Common Stock that they own of record on the effective time of the Reverse/Forward Stock Split.As noted above, shareholders wishing to retain their equity interest in the Company after the Transaction may do so either by depositing their shares into a “street name” account prior to the effective time of the Transaction or, to the limited extent that additional shares may be available for purchase or otherwise, by increasing their record holdings of our Common Stock to more than 400 shares prior to such time. For additional information, see “Special Factors—Purposes of and Reasons for the Reverse/Forward Stock Split” beginning on page 9 of this proxy statement, and “Special Factors—Fairness of the Reverse/Forward Stock Split” beginning on page 30 of this proxy statement. vi Table of Contents Disadvantages of the Reverse/Forward Stock Split The Reverse/Forward Stock Split also will have certain disadvantages for shareholders, including the following: · Shareholders owning fewer than 400 shares of the Company’s Common Stock of record will not have an opportunity to liquidate their shares at a time and for a price of their choosing; instead, they will be cashed out and will no longer be shareholders of the Company and will not have the opportunity to participate in or benefit from any future potential appreciation in the Company’s value. · Beneficial owners of Common Stock in “street name” will be treated differently than shareholders of record (as identified in our records of security holders).Shareholders of record holding fewer than 400 shares of our Common Stock immediately prior to the Transaction will be cashed out.However, beneficial owners holding in “street name” through a nominee as the shareholder of record (such as a bank, broker or other third party) which holds an aggregate of 400 or more shares immediately prior to the Transaction will not be cashed out and will remain as Continuing Shareholders.Similarly, beneficial owners holding shares in “street name” immediately prior to the Transaction through a nominee as the shareholder of record (such as a bank, broker or other third party) in an account with Cede & Co., regardless of the number of shares held, will not be cashed out and will remain as Continuing Shareholders following the Transaction.Since most nominees hold shares in accounts with Cede & Co., most beneficial owners will not be cashed out in the Transaction regardless of the number of shares of Common Stock they beneficially own. · We will cease to file annual, quarterly, current, and other reports and documents with the SEC, and shareholders will cease to receive annual reports and proxy statements as required under the Exchange Act.While we intend to continue to make information regarding the Company’s business and results of operations available to our shareholders after the Reverse/Forward Stock Split, we can make no assurances as to the type of information that we will provide, the form in which the information will be presented, and the frequency with which we will make such information available. As such, Continuing Shareholders following the Reverse/Forward Stock Split and our vendors and customers will not have available all of the information regarding the Company’s operations and results that is currently available in the Company’s filings with the SEC.As a result, it may be more difficult for our vendors and customers to determine the creditworthiness of the Company. · The Company will no longer be subject to the provisions of the Sarbanes-Oxley Act or the liability provisions of the Exchange Act (other than the general anti-fraud provisions thereof), and our officers will no longer be required to certify the accuracy of the Company’s financial statements. · While we anticipate that our Common Stock will continue to be quoted on either the “limited information” or the “no information” tier of the Pink Sheets, due to the possible limited liquidity for our Common Stock, the suspension of our obligation to publicly disclose financial and other information following the Reverse/Forward Stock Split and the deregistration of our Common Stock under the Exchange Act, continuing shareholders may potentially experience a significant decrease in the liquidity and/or the market value of their Common Stock.In addition, because market makers (and not the Company) quote our Common Stock in the Pink Sheets, we cannot guarantee that our Common Stock will always be available for trading in the Pink Sheets. · Our executive officers, directors and 10% shareholders will no longer be required to file reports relating to their transactions in our Common Stock with the SEC under Section 16 of the Exchange Act, and will no longer be subject to the related prohibitions against retaining short-swing profits in our shares of Common Stock.Additionally, any persons acquiring more than 5% of our Common Stock will no longer be required to report their beneficial ownership under the Exchange Act. · As of the Record Date, approximately 66.23% of our issued and outstanding shares of Common Stock eligible to vote with respect to the Transaction were collectively held by our directors and executive officers (who hold approximately 1.03% of our outstanding Common Stock), and by our controlling shareholder, Diana K. Richardson (who individually, and as the controlling shareholder of ZBR, Inc., a Subchapter S corporation, holds approximately 65.20% of our outstanding Common Stock). As noted above, our directors, executive officers, and controlling shareholder have indicated that they intend to vote all of their shares of our Common Stock “FOR” the Transaction. If such persons vote their shares as indicated, this will assure approval of the Transaction at the Special Meeting. vii Table of Contents · We estimate that the cost of the Transaction will total approximately $228,153, consisting of approximately $92,153 in direct payments to Cashed Out Shareholders plus approximately $136,000 of professional fees and other estimated expenses of the Transaction).Such amount includes $51,900 already expended prior to our public announcement of the Transaction.This total amount could be larger or smaller depending on, among other things, the number of shares that are actually cashed-out in the Transaction or an increase in the costs and expenses of the Transaction.We currently expect to fund these costs through a combination of funds provided by our operating cash flows and borrowings under our revolving line of credit with our primary lender, Gateway Bank & Trust Company.Accordingly, we expect the aggregate impact of these costs to reduce our cash balances on hand, and increase borrowings under our revolving credit facility to the extent of any of such costs that we do not fund out of operating cash flows, following the completion of the Transaction.We also may finance a portion of the costs of the Transaction through additional long term debt incurred with Gateway, although we presently do not have any such additional borrowing arrangements in place.See “Special Factors—Source of Funds and Expenses” beginning on page 44 of this proxy statement.We also note that we expect these costs to be offset in less than two years’ time by the cost savings of at least $129,000 per year which we expect as a result of the Transaction. · The Reverse/Forward Stock Split and subsequent filing of a Form 15 to deregister our Common Stock will result in the suspension, and not the termination, of our filing obligations under the Exchange Act.If on the first day of any fiscal year after the suspension of our filing obligations we have more than 500 shareholders of record (or more than 300 shareholders of record if our assets at such time exceed $10 million), then we must resume reporting pursuant to Section 15(d) of the Exchange Act, which would cause us once again to incur many of the expenses that we expect to save by virtue of the Transaction. · The deregistration and subsequent decreased liquidity of our Common Stock may result in the Company having less flexibility in attracting and retaining executives and other employees because equity-based incentives (such as stock options) tend not to be viewed as having the same value in a non-public reporting company.Since there has never been significant liquidity in the market for our Common Stock, however, historically we have not utilized such incentives as part of our compensation programs. · Our Common Stock may be a less attractive acquisition currency, as an acquirer of illiquid securities of a privately held company must depend on liquidity either via negotiated buy-out or buy-back arrangements, or a liquidity event by the Company that is generally outside of an acquirer’s control.Historically, however, we have not utilized our stock to fund acquisitions. · Following the Reverse/Forward Stock Split, since we will no longer be registered with the SEC and will not be filing the periodic reports and proxy statements required under the Exchange Act, it will likely be more costly and time consuming for us to access the public equity and public debt markets, or to raise equity capital from private sources, although historically we have not done this in many years. · Companies that lose their status as a public reporting company may risk losing prestige in the eyes of the public, the investment community and other key constituencies, such as vendors who may have more difficulty determining the creditworthiness of the Company. · These factors also could make it more difficult and expensive for the Company to access the private debt markets, although, given the nature of our current relationship with our primary bank lender, Gateway Bank & Trust Company, we do not expect the Reverse/Forward Stock Split to have a negative impact on the Company’s ability to meet its current financing needs. viii Table of Contents For additional information, see “Special Factors—Effects of the Reverse/Forward Stock Split” beginning on page 19 of this proxy statement, and “Special Factors—Fairness of the Reverse/Forward Stock Split” beginning on page 30 of this proxy statement. Managing the Risk That ACI Might Once Again Become a Public Reporting Company · We need to keep the number of holders of record of our Common Stock below 500 (or below 300, if our total assets should ever exceed $10 million) to avoid being required to re-register our Common Stock under the Exchange Act and resume filing public reports with the SEC. · We considered, but rejected, an additional amendment to our Articles of Incorporation adding a right of first refusal to the terms of our Common Stock, to give ACI a standing option to repurchase shares of Common Stock proposed to be transferred by a Continuing Shareholder if such transfer would cause the number of shareholders of record of our Common Stock to equal or exceed 250.However, under the terms of the Georgia Business Corporation Code, such a right of first refusal could only bind Continuing Shareholders who voted in favor of the right of first refusal at the Special Meeting (or shareholders who acquired their shares after adoption of the right of first refusal with notice of its existence, such as through placing a legend on all new stock certificates).We decided against this course of action, both because it would have created differences in the rights of our Continuing Shareholders following the Special Meeting – depending on whether or not they voted in favor of such a right of first refusal – and also because these differences could significantly increase the administrative burden and expense to the Company of continuing to act as its own transfer agent, depriving ACI and our Continuing Shareholders of a portion of the benefits we expect to receive from the Transaction. · Since our total assets are significantly less than $10 million, being approximately $3.8 million as of the end of our most recent fiscal quarter (ended November 27, 2010), and we expect there will be approximately 157 record holders of our Common Stock remaining after the Transaction, we believe ACI should be able to pursue other means – such as, from time to time, entering into separate, privately negotiated transactions with various small lot shareholders to purchase additional Common Stock – to achieve the goal of keeping our total number of record shareholders below the level that would once again make us a public reporting company. For additional information, see “Special Factors—Effects of the Reverse/Forward Stock Split” beginning on page 19 of this proxy statement and “Special Factors—Background of the Reverse/Forward Stock Split” beginning on page 12 of this proxy statement. Voting on the Reverse/Forward Stock Split · The affirmative vote of a majority of all shares of Common Stock issued and outstanding and entitled to vote at the Meeting will be required to approve the proposed amendments to the Articles of Incorporation to effect the reverse stock split and the forward stock split.Our Board of Directors recommends that all shareholders vote “FOR” these amendments. · Our affiliated shareholders, which includes those members of our Board of Directors and Company executive officers who hold shares of our Common Stock, as well as our controlling shareholder, Diana K. Richardson, have indicated that they intend to vote their shares of our Common Stock (496,377 shares, or approximately 66.23% of our issued and outstanding shares eligible to vote at the Special Meeting) “FOR” these amendments, to effect the Reverse/Forward Stock Split.Accordingly, if all of such shares are voted as indicated, the Reverse/Forward Stock Split will be approved by the Company’s shareholders at the Special Meeting. For additional information, see “Special Factors—Potential Conflicts of Interests of Officers, Directors and Certain Affiliated Persons” beginning on page 27 of this proxy statement, “Proposal No. 1 – Amendment to the Company’s Articles of Incorporation to Effect the Reverse Stock Split” beginning on page 52 of this proxy statement, and “Proposal No. 2 – Amendment to the Company’s Articles of Incorporation to Effect the Forward Stock Split” beginning on page 53 of this proxy statement. Mechanics and Effectiveness of the Reverse/Forward Stock Split We anticipate that the Reverse/Forward Stock Split will be effected as soon as possible after the date of the Special Meeting, pursuant to the following steps: · The Reverse/Forward Stock Split will take effect on the date we file Certificates of Amendment to our Articles of Incorporation (one Certificate effecting a reverse stock split, the other effecting a forward stock split) with the Secretary of State of the State of Georgia, or on any later date that we may specify in such Certificates of Amendment, which we refer to as the “Effective Date.” · At 6:00p.m. Eastern Time on the Effective Date, we will effect a l-for-400 reverse stock split of our Common Stock, pursuant to which each record holder of 400 or more shares of Common Stock immediately before the reverse stock split will, immediately after the reverse stock split, hold one share of Common Stock for each 400 shares held prior to the reverse stock split, and a fractional share representing former shares in excess of the nearest lower multiple of 400 former shares.As a result, each Cashed Out Shareholder (those owning fewer than 400 shares of our Common Stock of record immediately before the Transaction) will receive the right to be paid cash in exchange for the resulting fractional share of Common Stock and will no longer be a shareholder of the Company. · At 6:01 p.m. Eastern Time on the Effective Date (and after completion of the reverse stock split), we will effect a 400-for-1 forward stock split of our Common Stock, pursuant to which each record holder of one or more shares of Common Stock immediately after the reverse stock split and immediately before the forward stock split will, immediately after the forward stock split, hold 400 shares of Common Stock for each share held of record prior to the forward stock split.Accordingly, each shareholder holding 400 or more shares of Common Stock of record immediately before the Reverse/Forward Stock Split will continue to hold the same number of shares after the completion of the Reverse/Forward Stock Split and will not receive any cash payment. · Following the Effective Date of the Reverse/Forward Stock Split, transmittal materials will be sent to those shareholders entitled to a cash payment that will describe how to turn in their share certificates and receive the cash payments.Those shareholders entitled to a cash payment should not turn in their share certificates at this time. ix Table of Contents For additional information, see “Additional Information Regarding the Reverse/Forward Stock Split” beginning on page 54 of this proxy statement. Effect on the Company’s Business Operations · The Reverse/Forward Stock Split is not expected to affect our current business plan or operations, except for the anticipated cost and management time savings associated with termination of our SEC reporting obligations.To the extent it reduces management time spent on compliance and disclosure matters attributable to our Exchange Act filings, however, it will enable management to increase its focus on responding to the current challenges facing our business and growing long-term shareholder value.We anticipate that the same executive officers and directors will continue in their roles as executive officers and directors of ACI following the Reverse/Forward Stock Split. For additional information, see “Special Factors—Effects of the Reverse/Forward Stock Split” beginning on page 19 of this proxy statement. Unclaimed Property Laws · All cash amounts payable to Cashed Out Shareholders in lieu of fractional shares that remain unclaimed will be subject to applicable state laws regarding abandoned property. For additional information, see “Additional Information Regarding the Reverse/Forward Stock Split—Unclaimed Property Laws” beginning on page 57 of this proxy statement. Material U.S. Federal Income Tax Consequences of the Reverse/Forward Stock Split · The receipt of cash by a Cashed Out Shareholder in exchange for Common Stock in the Reverse/Forward Stock Split generally will be taxable for U.S. federal income tax purposes.The Company, acting as its own transfer agent, may withhold 28% of any gross payments made to a Cashed Out Shareholder with respect to the Transaction, unless such holders provide their social security or other taxpayer identification numbers (or, in some instances, additional information) to the Company as specified in the letter of transmittal provided by the Company in connection with the surrender of such holder’s Common Stock certificates following the Effective Date of the Reverse/Forward Stock Split.In general, neither the Company nor any Continuing Shareholder who does not receive cash in the Reverse/Forward Stock Split should be subject to U.S. federal income taxation with respect to the Transaction. For additional information, see “Special Factors—Material U.S. Federal Income Tax Consequences of the Reverse/Forward Stock Split” beginning on page 48 of this proxy statement. Dissenters’ Rights · Under Georgia law, Cashed Out Shareholders who choose to do so will be entitled to dissent from the Reverse/Forward Stock Split and obtain payment for the fair value of their shares by complying with the procedures detailed in Part 2 of Title 14, Chapter 2, Article 13 of the Official Code of Georgia TO PERFECT DISSENTERS’ RIGHTS, YOU MUST COMPLY WITH ARTICLE 13 OF THE GEORGIA BUSINESS CORPORATION CODE, WHICH REQUIRES, AMONG OTHER THINGS, THAT YOU GIVE AMERICAN CONSUMERS, INC. NOTICE OF YOUR INTENT TO DISSENT FROM THE AMENDMENT EFFECTING THE REVERSE SPLIT OF OUR COMMON STOCK PRIOR TO THE SHAREHOLDER VOTE ON SUCH AMENDMENT AT THE SPECIAL MEETING, AND THAT YOU NOT VOTE YOUR SHARES IN FAVOR OF THE AMENDMENT EFFECTING THE REVERSE STOCK SPLIT.NOTICE OF INTENT TO DISSENT FROM THE REVERSE STOCK SPLIT AMENDMENT SHOULD BE SENT TO: AMERICAN CONSUMERS, INC., P.O. BOX 2328, FORT OGLETHORPE, GEORGIA 30742, ATTN: CORPORATE SECRETARY.ANY SHAREHOLDER WHO RETURNS A SIGNED PROXY BUT FAILS TO PROVIDE INSTRUCTIONS AS TO THE MANNER IN WHICH HIS OR HER SHARES ARE TO BE VOTED WILL BE DEEMED TO HAVE VOTED IN FAVOR OF THE REVERSE STOCK SPLIT AMENDMENT AND WILL NOT BE ENTITLED TO ASSERT DISSENTERS’ RIGHTS.FAILURE TO VOTE AGAINST THE REVERSE STOCK SPLIT AMENDMENT WILL NOT RESULT IN A WAIVER OF YOUR RIGHT TO DISSENT.FURTHERMORE, VOTING AGAINST THE REVERSE STOCK SPLIT AMENDMENT WILL NOT SATISFY THE REQUIREMENT THAT YOU PROVIDE AMERICAN CONSUMERS, INC. WITH NOTICE OF YOUR INTENT TO DISSENT FROM THE REVERSE STOCK SPLIT AMENDMENT. x Table of Contents For additional information, see “Special Factors—Dissenters’ Rights” beginning on page 45 of this proxy statement. Reservation of Right to Terminate the Reverse/Forward Stock Split · The Board of Directors has reserved the right to abandon the Reverse/Forward Stock Split if it believes the Transaction is no longer in our best interests, and the Board of Directors has retained authority, in its discretion, to withdraw the Reverse/Forward Stock Split from the agenda of the Special Meeting, and to cancel the Special Meeting, prior to any vote by our shareholders.In addition, even if the Reverse/Forward Stock Split is approved by shareholders at the Special Meeting, the Board of Directors may determine not to implement the Reverse/Forward Stock Split if it subsequently determines that the Reverse/Forward Stock Split is not in the best interests of the Company and its shareholders. For additional information, see “Special Factors—Failure to Effect the Reverse/Forward Stock Split” beginning on page 26 of this proxy statement. xi Table of Contents TABLE OF CONTENTS Page SUMMARY TERM SHEET i Reverse/Forward Stock Split i Purposes of and Reasons for the Reverse/Forward Stock Split i Effects of the Reverse/Forward Stock Split ii Determination of Shareholders of Record iv Fairness of the Reverse/Forward Stock Split iv Advantages of the Reverse/Forward Stock Split vi Disadvantages of the Reverse/Forward Stock Split vii Managing the Risk That ACI Might Once Again Become a Public Reporting Company ix Voting on the Reverse/Forward Stock Split ix Mechanics and Effectiveness of the Reverse/Forward Stock Split ix Effect on the Company’s Business Operations x Unclaimed Property Laws x Material U.S. Federal Income Tax Consequences of the Reverse/Forward Stock Split x Dissenters’ Rights x Reservation of Right to Terminate the Reverse/Forward Stock Split xi TABLE OF CONTENTS xii INTRODUCTION 1 QUESTIONS AND ANSWERS ABOUT THE MEETING AND TRANSACTION 2 Why am I receiving these materials? 2 What information is contained in these materials? 2 What is the time and place of the Special Meeting? 2 Who is soliciting my proxy? 2 What proposals will be voted on at the Special Meeting? 2 How does the Company’s Board recommend that I vote on these proposals? 3 What is the difference between holding shares as a shareholder of record and as a beneficial owner? 3 Why are only shares of certain Common Stock holders being cashed out? 3 What happens to my shares if I hold all of my shares of Common Stock in ‘street name’? 4 What happens if I hold a total of 400 or more shares of Common Stock through a combination of record ownership in my name and one or more brokerage firms in street name? 4 If I hold fewer than 400 shares of Common Stock, is there any way I can avoid my shares being cashed out in the Reverse/Forward Stock Split? 4 Is there anything I can do if I hold 400 or more shares of Common Stock, but would like to take advantage of the opportunity to receive cash for my shares as a result of the Reverse/Forward Stock Split? 5 When will the Reverse/Forward Stock Split become effective? 5 xii Table of Contents Should I send in my stock certificates now? 5 Am I entitled to dissenters’ rights in connection with the Reverse/Forward Stock Split? 6 Who is entitled to attend and vote at the Special Meeting? 6 How many shares were outstanding on the Record Date? 6 What constitutes a quorum for purposes of the Special Meeting? 6 What vote is required to approve the proposals? 6 What shares can I vote? 6 How can I vote my shares without attending the Special Meeting? 7 Can I change my vote, either prior to or at the Special Meeting? 7 What does it mean if I receive more than one proxy card for the Special Meeting? 7 How are votes counted? 7 What is a ‘broker non-vote’? 7 How are broker non-votes counted? 7 Can the Special Meeting be adjourned or postponed? 8 What will happen if the Reverse/Forward Stock Split is not approved? 8 If the Reverse/Forward Stock Split is approved by the shareholders, can the Board of Directors determine not to proceed with the Transaction? 8 Where can I find the voting results of the Special Meeting? 8 SPECIAL FACTORS 9 Purposes of and Reasons for the Reverse/Forward Stock Split 9 Background of the Reverse/Forward Stock Split 12 Determination of Shareholders of Record 19 Effects of the Reverse/Forward Stock Split 19 Failure to Effect the Reverse/Forward Stock Split 26 Potential Conflicts of Interests of Officers, Directors and Certain Affiliated Persons 27 Alternatives Considered 28 Fairness of the Reverse/Forward Stock Split 30 Procedural Fairness 31 Substantive Fairness 32 Disadvantages of the Reverse/Forward Stock Split 34 Opinion of Independent Financial Advisor 38 Source of Funds and Expenses 44 Prospective Financial Information 45 Dissenters’ Rights 45 Material U.S. Federal Income Tax Consequences 48 Anticipated Accounting Treatment 51 Regulatory Approvals 51 PROPOSAL NO. 1 AMENDMENT TO THE COMPANY’SARTICLES OF INCORPORATION TO EFFECT THE REVERSE STOCK SPLIT 52 Structure of the Reverse Stock Split 52 Vote Required for Approval of Proposal No. 1 52 Recommendation of the Board of Directors 52 PROPOSAL NO. 2 AMENDMENT TO THE COMPANY’SARTICLES OF INCORPORATION TO EFFECT THE FORWARD STOCK SPLIT 53 Structure of the Forward Stock Split 53 Vote Required for Approval of Proposal No. 2 53 Recommendation of the Board of Directors 53 ADDITIONAL INFORMATION REGARDING THE REVERSE/FORWARD STOCK SPLIT 54 Effective Date for the Transaction 54 Conversion of Shares in the Reverse/Forward Stock Split 54 Exchange of Shares; Process for Payment for Fractional Shares 55 Unclaimed Property Laws 57 Litigation 57 ADDITIONAL INFORMATION REGARDING THE COMPANY AND THE SPECIAL MEETING 57 General Information About the Company and the Special Meeting 57 Record Date, Vote Required and Related Matters 58 xiii Table of Contents Costs of Proxy Solicitation and the Reverse/Forward Stock Split 59 Adjournment or Postponement 59 Market for the Company’s Common Stock 59 Dividend Policy 59 Past Contacts, Transactions, Negotiations and Agreements 60 Stock Purchases 60 Directors and Executive Officers 61 Security Ownership of Certain Beneficial Owners 63 Additional Information Regarding the Company's Controlling Shareholder 64 Citizenship and Absence of Legal Proceedings 64 Certain Relationships and Related Transactions 64 FINANCIAL INFORMATION 65 Summary Historical Financial Information 65 CAUTIONARY NOTICEREGARDING FORWARD-LOOKING STATEMENTS 66 WHERE YOU CAN FIND MORE INFORMATION 66 SHAREHOLDER PROPOSALS 67 PROXY MATERIALS DELIVERED TO A SHARED ADDRESS 67 OTHER BUSINESS 67 ANNEX A-1 PROPOSED FORM OF AMENDMENT TO ARTICLES OF INCORPORATION TO EFFECT REVERSE STOCK SPLIT ANNEX A-2 PROPOSED FORM OF AMENDMENT TO ARTICLES OF INCORPORATION TO EFFECT FORWARD STOCK SPLIT ANNEX B ARTICLE 13 OF THE GEORGIA BUSINESS CORPORATION CODE RELATING TO DISSENTERS’ RIGHTS ANNEX C THE FINANCIAL ADVISOR’S VALUATION OF THE COMPANY’S COMMON STOCK AS OF AUGUST 31, 2010 ANNEX D THE FINANCIAL ADVISOR’S FAIRNESS OPINION ANNEX E AMERICAN CONSUMERS, INC – FINANCIAL STATEMENTS AND MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE FISCAL YEAR ENDED MAY 29, 2010 ANNEX F AMERICAN CONSUMERS, INC – FINANCIAL STATEMENTS AND MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE FISCAL QUARTER ENDED NOVEMBER 27, 2010 xiv Table of Contents PRELIMINARY, SUBJECT TO COMPLETION, DATED MARCH 9, 2011 PROXY STATEMENT AMERICAN CONSUMERS, INC. SPECIAL MEETING OF SHAREHOLDERS MARCH 31, 2011 INTRODUCTION The accompanying proxy is being solicited by the Board of Directors of American Consumers, Inc., a Georgia corporation (the “Company” or “ACI”), on behalf of the Company for use at a special meeting of shareholders to be held at 1:00 p.m., Eastern Time, on Thursday, March 31, 2011 (the “Special Meeting”), at ACI’s General Office, 55 Hannah Way, Rossville, Georgia and at any adjournment thereof.The approximate date on which the proxy statement and the form of proxy are being sent to shareholders is on or about March, 2011.The cost of preparing and mailing the enclosed material is to be borne by the Company. At the Special Meeting, the following matters will be considered: 1.The approval of an amendment to the Company’s Articles of Incorporation to effect a 1-for-400 reverse stock split of the Company’s outstanding Common Stock, such that shareholders owning fewer than 400 shares of Common Stock of record will have such shares cancelled and converted into the right to receive the cash consideration set forth herein; 2.The approval of an amendment to the Company’s Articles of Incorporation to effect a 400-for-1 forward stock split of the Company’s outstanding Common Stock after giving effect to the reverse stock split (together with the reverse stock split, the “Reverse/Forward Stock Split”).If the amendment to the Company’s Articles of Incorporation to effect the reverse stock split is not approved by our shareholders, the proposal to amend the Company’s Articles of Incorporation to effect the forward stock split will be withdrawn; and 3.The transaction of such other business as may properly come before the meeting or any adjournment(s) thereof. The Board of Directors recommends that shareholders vote FOR the amendments to the Company’s Articles of Incorporation to effect the Reverse/Forward Stock Split.The Company’s principal office is located at 55 Hannah Way, Rossville, Georgia 30741.The Company’s telephone number is 706-861-3347. THE REVERSE/FORWARD STOCK SPLIT HAS NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION, AND NEITHER THE SECURITIES EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS PASSED UPON THE FAIRNESS OR MERITS OF THE REVERSE/FORWARD STOCK SPLIT OR UPON THE ACCURACY OR ADEQUACY OF THE INFORMATION CONTAINED IN THIS DOCUMENT.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. 1 Table of Contents QUESTIONS AND ANSWERS ABOUT THE MEETING AND TRANSACTION Q: Why am I receiving these materials? A: The Board of Directors is providing these proxy materials for you in connection with a special meeting (the “Special Meeting”).As a shareholder, you are invited to attend the Special Meeting and are entitled to and requested to vote on the Reverse/Forward Stock Split described in this proxy statement. Q: What information is contained in these materials? A: The information included in this proxy statement relates to the proposals to be voted on at the Special Meeting, the voting process and other required information. Q: What is the time and place of the Special Meeting? A: The Special Meeting will be held at 1:00 p.m., Eastern Time, on Thursday, March 31, 2011, at our General Office, 55 Hannah Way, Rossville, Georgia. Q: Who is soliciting my proxy? A: The Board of Directors of American Consumers, Inc. Q: What proposals will be voted on at the Special Meeting? A: You are being asked to vote on the approval of the proposed amendments to our Articles of Incorporation that will provide for a Reverse/Forward Stock Split, consisting of: (i) a1-for-400 reverse split of our Common Stock; and (ii) a400-for-1 forward split of our Common Stock immediately following the reverse stock split. Under the Reverse/Forward Stock Split: · Each share of our Common Stock held by a shareholder of record (as identified in our records of security holders) holding fewer than 400 shares immediately prior to the effective time of the reverse stock split in that shareholder’s own name will be converted into the right to receive $1.00 in cash, without interest, on a pre-split basis. · Each share of our Common Stock held by a shareholder of record (as identified in our records of security holders) holding 400 shares or more immediately prior to the effective time of the reverse stock split in that shareholder’s own name will continue to represent one share of Common Stock after completion of the Transaction. · Each share of our Common Stock held by a beneficial owner in “street name” through a nominee as the shareholder of record (such as a bank, broker or other third party) which holds on an aggregated basis fewer than 400 shares immediately prior to the effective time of the reverse stock split and does not hold such shares in an account with Cede & Co. will be converted into the right to receive $1.00 in cash, without interest, on a pre-split basis. · Each share of our Common Stock held by a beneficial owner in “street name” through a nominee as the shareholder of record (such as a bank, broker or other third party) which holds on an aggregated basis 400 or more shares immediately prior to the effective time of the reverse stock split will continue to represent one share of Common Stock after completion of the Transaction. · Each share of our Common Stock held by a beneficial owner in “street name” through a nominee as the shareholder of record (such as a bank, broker or other third party) in an account with Cede & Co., regardless of the number of shares held immediately prior to the effective time of the reverse stock split, will continue to represent one share of Common Stock after completion of the Transaction. 2 Table of Contents Although both the reverse stock split and the forward stock split will be voted on separately, we will not effect either the reverse stock split or the forward stock split unless both proposals are approved by our shareholders.The Company will have fewer than 500 shareholders of record after the Reverse/Forward Stock Split, and intends to file a Form 15 with the SEC to deregister the Company’s Common Stock.Thereafter, the Company would no longer be subject to the SEC reporting and related requirements of the Exchange Act. Any trading in our Common Stock after the Transaction will continue to occur only in the Pink Sheets over-the-counter market operated by OTC Markets Group, Inc. (a centralized quotation service that collects and publishes market maker quotes for securities) or in privately negotiated sales.Please note, however, that because market makers (and not the Company) quote our Common Stock in the Pink Sheets market, we cannot guarantee that our Common Stock will always be available for trading in the Pink Sheets.You are also being asked to transact such other business as may properly come before the meeting. Q: How does the Company’s Board recommend that I vote on these proposals? A: Our Board of Directors has determined that the reverse stock split and the forward stock split are advisable and in the best interests of the Company and its shareholders.Our Board of Directors (other than director Thomas Richardson, who was unable to participate due to illness) has therefore unanimously approved the reverse stock split and the forward stock split (collectively constituting the Reverse/Forward Stock Split), and recommends that you vote “FOR” approval of these matters at the Special Meeting. Q: What is the difference between holding shares as a shareholder of record and as a beneficial owner? A: Many of our shareholders hold their shares through a broker, bank, or other nominee rather than directly in their own name.As summarized below, there are important distinctions between shares held of record and those owned beneficially. Shareholder of Record: If your shares are registered directly in your name in the security holder records maintained by the Company, which serves as its own transfer agent, you are considered, with respect to those shares, to be the “shareholder of record,” and these proxy materials are being sent to you by us.As the shareholder of record, you have the right to vote by proxy or in person at the Special Meeting.We have enclosed proxy cards for you to use for the shares of Common Stock that you own. Beneficial Owner: If your shares are held in a stock brokerage account or by a bank or other nominee, you are considered the “beneficial owner” of shares held in “street name” with respect to those shares, and the proxy materials are being forwarded to you by your broker or other nominee.As the beneficial owner, you have the right to direct your broker or other nominee how to vote and are also invited to attend the Special Meeting.As the beneficial owner, however, you are not the shareholder of record, and you may not vote these shares in person at the Special Meeting unless you obtain a signed proxy appointment form from your broker or other nominee giving you the right to vote the shares.To vote by proxy, you must follow the voting instructions provided by your broker, bank or other nominee. Q: Why are only shares of certain Common Stock holders being cashed out? A: A primary purpose of the Reverse/Forward Stock Split is to reduce the number of our “record holders” (as defined by Rule 12g5-1 of the Exchange Act), which consists of our shareholders of record (as identified in our records of security holders) and nominees holding shares in accounts with Cede & Co. for beneficial owners, but not beneficial shareholders holding shares in “street name” through such nominees, below 500, which will allow us to terminate the registration of our Common Stock under the Exchange Act.We elected to structure the Transaction so that it would only affect record holders identified in our records of security holders (those shareholders holding shares in their own names and nominees of beneficial owners holding shares in “street name” where such nominee does not hold such shares in an account with Cede & Co.) to minimize the number of cashed out shares and, in turn, the cost to the Company of the Reverse/Forward Stock Split, while still allowing shareholders and beneficial owners some flexibility with respect to whether they will remain Continuing Shareholders after the Transaction.See “Special Factors—Effects of the Reverse/Forward Stock Split—Important Information Regarding Beneficial Ownership and Record Ownership” beginning on page 21 of this proxy statement. 3 Table of Contents Q: What happens to my shares if I hold all of my shares of Common Stock in ‘street name’? A: If you hold all your shares of our Common Stock in street name through a nominee (such as a bank, broker or other third party), you are not considered to be the record holder of those shares.You are the “beneficial owner” of those shares.The Reverse/Forward Stock Split will not affect shares of Common Stock held by beneficial owners in “street name” through a nominee (such as a bank, broker or other third party) unless such nominee holds on an aggregated basis fewer than 400 shares immediately prior to the effective time of the Transaction and does not hold such shares in an account with Cede & Co., in which case such shares will be converted into the right to receive $1.00 in cash, without interest, for each share of our Common Stock held immediately before the Reverse/Forward Stock Split.Otherwise, each share of Common Stock held in “street name” will continue to represent one share of Common Stock after completion of the Reverse/Forward Stock Split.Beneficial owners holding shares in “street name” through a nominee in an account with Cede & Co., regardless of the number of shares held, immediately prior to the effective time of the Reverse/Forward Stock Split will be unaffected by the Transaction and continue to hold the same number of shares of our Common Stock after completion of the Transaction.Accordingly, if you hold your shares of our Common Stock in “street name,” we encourage you to contact your bank, broker or other nominee.If you hold fewer than 400 shares of Common Stock in “street name” through a nominee and want to have your shares exchanged for cash in the Transaction, you must instruct your nominee to transfer your shares into a record account in your name in a timely manner so that you will be considered a record holder immediately prior to the Reverse/Forward Stock Split. Q: What happens if I hold a total of 400 or more shares of Common Stock through a combination of record ownership in my name and one or more brokerage firms in street name? We will treat shares of Common Stock held of record in your name and those held in “street name” through a nominee (such as a bank, broker or other third party) separately.We will not combine the number of shares held of record in your name and those in “street name” accounts in determining which shares will be cashed out.As a result, a shareholder holding 400 or more shares of Common Stock in a combination of street name accounts and record ownership accounts may nevertheless have those shares held of record cashed-out.For example, if you are the record holder of fewer than 400 shares of our Common Stock immediately prior to the effective time of the Reverse/Forward Stock Split, you will receive $1.00 in cash per share, without interest, from us for each share held of record immediately prior to the Reverse/Forward Stock Split.The Reverse/Forward Stock Split will not affect shares of Common Stock held by beneficial owners in “street name” through a nominee (such as a bank, broker or other third party) unless such nominee holds on an aggregated basis fewer than 400 shares immediately prior to the effective time of the Transaction and does not hold such shares in an account with Cede & Co., in which case such shares will be converted into the right to receive $1.00 in cash per share, as described above.Otherwise, each share of Common Stock held in “street name” will continue to represent one share of Common Stock after completion of the Reverse/Forward Stock Split. If you are in this situation and do not desire to have your shares cashed out in the Reverse/Forward Stock Split, you must transfer to your record account sufficient additional shares to cause you to hold in your name a minimum of 400 shares of record immediately prior to the effective time of the Reverse/Forward Stock Split, or transfer shares held of record in your name to “street name” with a nominee holding shares in an account with Cede & Co. prior to the effective time of the Reverse/Forward Stock Split.Given the historically limited liquidity in our Common Stock, we cannot assure you that any shares will be available for purchase and thus there is a risk that you may not be able to acquire sufficient shares to meet or exceed the required 400 shares. Q: If I hold fewer than 400 shares of Common Stock, is there any way I can avoid my shares being cashed out in the Reverse/Forward Stock Split? A: If you are a record holder identified in our records of security holders (those shareholders holding shares in their own names) and hold fewer than 400 shares of our Common Stock immediately prior to the effective time of the Reverse/Forward Stock Split, you can avoid having your shares cashed out in the Reverse/Forward Stock Split by acquiring, prior to the effective time of the Transaction, sufficient additional shares to cause you to hold a minimum of 400 shares of record immediately prior to the effective time of the Reverse/Forward Stock Split.However, given the historically limited liquidity in our Common Stock, we cannot assure you that any shares will be available for purchase and thus there is a risk that you may not be able to acquire sufficient shares to meet or exceed the required 400 shares.If you were unable to do so, your shares would be cashed out and you would no longer remain a shareholder after the effective time of the Reverse/Forward Stock Split.In the alternative, you can also avoid having your shares cashed out in the Reverse/Forward Stock Split by transferring your shares, prior to the effective time of the Reverse/Forward Stock Split, into “street name” with a broker or other nominee holding shares in an account with Cede & Co. Similarly, if you are a beneficial owner holding shares in “street name” through a nominee which holds on an aggregated basis fewer than 400 shares of our Common Stock immediately prior to the effective time of the Reverse/Forward Stock Split and does not hold such shares in an account with Cede & Co., you can avoid having your shares cashed out in the reverse stock split by acquiring, prior to the effective time of the Transaction, sufficient additional shares to cause you to hold through your nominee a minimum of 400 shares immediately prior to the effective time of the Reverse/Forward Stock Split.However, given the historically limited liquidity in our Common Stock, we cannot assure you that any shares will be available for purchase and thus there is a risk that you may not be able to acquire sufficient shares to meet or exceed the required 400 shares.If you were unable to do so, your shares would be cashed out and you would no longer remain a shareholder after the effective time of the Reverse/Forward Stock Split.In alternative, you can also avoid having your shares cashed out in the Reverse/Forward Stock Split by transferring your shares, prior to the effective time of the Reverse/Forward Stock Split, into a “street name” with a broker or other nominee holding shares in an account with Cede & Co. 4 Table of Contents Q: Is there anything I can do if I hold 400 or more shares of Common Stock, but would like to take advantage of the opportunity to receive cash for my shares as a result of the Reverse/Forward Stock Split? A: If you are a record holder identified in our records of security holders (those shareholders holding shares in their own names) and hold 400 or more shares of our Common Stock before the Reverse/Forward Stock Split, you can only receive cash for your shares in the Reverse/Forward Stock Split if, prior to the effective time of the Transaction, you reduce your record stock ownership to fewer than 400 shares by selling or otherwise transferring shares.Given the historically limited liquidity in our Common Stock, there can be no assurance that you will be able to sell sufficient shares to control whether you can reduce your record stock ownership to fewer than 400 shares prior to the effective time of the Reverse/Forward Stock Split. If you are a beneficial owner holding 400 or more shares of Common Stock in “street name” and desire to have shares exchanged for cash in the Reverse/Forward Stock Split, you must instruct your broker or other nominee to transfer fewer than 400 shares into a record account in your name prior to the effective time of the Reverse/Forward Stock Split, which will then result in such transferred shares being cashed out in the Reverse/Forward Stock Split. Q: When will the Reverse/Forward Stock Split become effective? A: The Reverse/Forward Stock Split is intended to take effect on the date we file Certificates of Amendment to our Articles of Incorporation with the Secretary of State of the State of Georgia, or on any later date that we may specify in such Certificates of Amendment.Assuming approval of the Reverse/Forward Stock Split by our shareholders, we intend to cause the Effective Date to occur as soon as possible after the date of the Special Meeting. Q: Should I send in my stock certificates now? A: No.Following the Effective Date of the Reverse/Forward Stock Split, we will send transmittal materials to those shareholders entitled to a cash payment that will describe how to turn in their share certificates and receive the cash payments.No interest will accrue and no interest will be paid on any cash payments.Those shareholders entitled to a cash payment should not turn in their share certificates at this time. 5 Table of Contents Q: Am I entitled to dissenters’ rights in connection with the Reverse/Forward Stock Split? A: Under Georgia law, Cashed Out Shareholders of the Company, who will receive $1.00 for each of their pre-Transaction shares of Common Stock in the reverse stock split, are entitled to dissent from the amendment effecting the reverse stock split portion of the Reverse/Forward Stock Split.If you dissent from the reverse stock split, you are entitled to the statutory rights and remedies of dissenting shareholders provided in Article 13 of the Georgia Business Corporation Code as long as you comply with the procedures set forth in Part 2 of Article 13.Article 13 provides that a dissenting shareholder is entitled to receive cash in an amount equal to the “fair value” of his or her shares.We have included a copy of Article 13 of the Georgia Business Corporation Code in Annex B to this proxy statement and a summary of Article 13 under “Special Factors—Dissenters’ Rights” beginning on page 45 of this proxy statement. Q: Who is entitled to attend and vote at the Special Meeting? A: Only holders of record of our Common Stock as of the close of business on February 22, 2011 (the “Record Date”), are entitled to notice of, and to vote at, the Special Meeting.All holders of Common Stock may attend the Special Meeting in person.If you are a beneficial owner of Common Stock held by a broker, bank or other nominee (i.e., in “street name”), you will need proof of ownership to be admitted to the Special Meeting.A recent brokerage statement or letter from a bank or broker are examples of proof of ownership.As discussed in more detail below, only holders of record of Common Stock as of the Record Date or their duly appointed proxies may cast their votes in person at the Special Meeting.As also explained in more detail below, whether you hold your shares directly as shareholder of record or beneficially in street name, you may direct your vote without attending the Special Meeting. Q: How many shares were outstanding on the Record Date? A: At the close of business on the Record Date, there were 749,475 shares of our Common Stock outstanding.Only shares of Common Stock outstanding on the Record Date will be eligible to vote on the Reverse/Forward Stock Split.At the Special Meeting, each of those shares of Common Stock will be entitled to one vote. Q: What constitutes a quorum for purposes of the Special Meeting? A: In order to conduct business at the Special Meeting, a quorum of shareholders is necessary to hold a valid meeting.A quorum will be present if shareholders holding at least a majority of the outstanding shares are present at the meeting in person or represented by proxy.On the close of business on the Record Date, there were 749,475 shares outstanding and entitled to vote and, accordingly, the presence, in person or by proxy, of at least 374,738 shares is necessary to meet the quorum requirement. Your shares will be counted towards the quorum only if you submit a valid proxy (or one is submitted on your behalf by your broker, bank or other nominee) or if you vote in person at the Special Meeting.Abstentions and broker non-votes will be counted towards the quorum requirement.If there is no quorum, the holders of a majority of shares present at the Special Meeting in person or represented by proxy may adjourn the meeting to another date. As of the Record Date, 496,377 of our outstanding shares of Common Stock (approximately 66.23% of eligible votes) were collectively held by our directors, executive officers and 10% shareholder.Our directors, executive officers and 10% shareholder have each indicated that they intend to vote all of their shares of our Common Stock at the Special Meeting “FOR” the approval of Proposal 1 and Proposal 2 to implement the Reverse/Forward Stock Split.Therefore, the presence of a quorum at the Special Meeting is assured. Q: What vote is required to approve the proposals? A: Once a quorum has been established, for the Reverse/Forward Stock Split to be approved, holders of a majority of outstanding shares of Common Stock entitled to vote at the meeting must vote “FOR” each of Proposal 1 and Proposal 2. As of the Record Date, 496,377 of our outstanding shares of Common Stock (approximately 66.23% of eligible votes) were collectively held by our directors, executive officers and 10% shareholder.Our directors, executive officers and 10% shareholder have each indicated that they intend to vote all of their shares of our Common Stock at the Special Meeting “FOR” the approval of Proposal 1 and Proposal 2 to implement the Reverse/Forward Stock Split.Therefore, the approval of the Reverse/Forward Stock Split is virtually assured. Q: What shares can I vote? A: You may vote all shares of the Company’s Common Stock that you own as of the close of business on the Record Date.These shares include (i) shares held directly in your name as the “shareholder of record” (as identified in our records of security holders) and (ii) shares held for you as the “beneficial owner” either through a broker, bank, or other third party nominee. 6 Table of Contents Q: How can I vote my shares without attending the Special Meeting? A: Whether you hold your shares directly as the shareholder of record or beneficially in street name, you may direct your vote without attending the Special Meeting.You may vote by signing your proxy appointment form or, for shares held in street name, by signing the voting instruction card included by your broker or nominee and mailing it in the enclosed, pre-addressed envelope.If you provide specific voting instructions, your shares will be voted as you instruct.If you sign but do not provide instructions, your shares will be voted as described below in “How are votes counted?” Q: Can I change my vote, either prior to or at the Special Meeting? A: You may change your proxy instructions at any time prior to the vote at the Special Meeting.For shares held directly in your name, you may change your vote by signing a new proxy appointment form bearing a later date (which automatically revokes the earlier dated proxy appointment form, unless it was an irrevocable proxy) or by attending the Special Meeting and voting in person.Attendance at the Special Meeting will not cause your previously signed proxy appointment to be revoked unless you specifically so request.For shares held beneficially by you, you may change your vote by submitting new voting instructions to your broker or nominee.Additionally, please note that if your shares are held in the name of a bank, broker or other nominee and you wish to vote in person at the Special Meeting, you must obtain a proxy, executed in your favor, from the holder of record.You should allow yourself enough time prior to the Special Meeting to obtain this proxy from the holder of record. Q: What does it mean if I receive more than one proxy card for the Special Meeting? A: You may receive more than one proxy appointment form depending on how you hold your shares.Shares registered in your name are covered by one card.If you also hold shares through a broker or other nominee, you also may get material from them asking how you wish to act.To be sure that all of your shares are counted, we encourage you to respond to each request you receive. Q: How are votes counted? A: You may vote “FOR,” “AGAINST,” or “ABSTAIN” on each of Proposal 1 (to amend our Articles of Incorporation to implement the reverse stock split) and Proposal 2 (to amend our Articles of Incorporation to implement the forward stock split).If you “ABSTAIN” with respect to either Proposal 1 or Proposal 2, it has the same effect as a vote “AGAINST” such proposal.If you sign and date your proxy appointment form with no further instructions, your shares will be voted “FOR” the approval of Proposal 1 and Proposal 2 to implement the Reverse/Forward Stock Split, in accordance with the recommendations of the Board of Directors. Q: What is a ‘broker non-vote’? A: Broker non-votes generally occur when shares held by a broker nominee for a beneficial owner are not voted with respect to a proposal because the nominee has not received voting instructions from the beneficial owner and lacks discretionary authority to vote the shares.Brokers normally have discretion to vote on “routine matters,” such as the ratification of independent registered public accounting firms, but not on non-routine matters, such as the amendments to our Articles of Incorporation which are the subjects of Proposal 1 and Proposal 2. Q: How are broker non-votes counted? A: Broker non-votes will be counted for the purpose of determining the presence or absence of a quorum, but will not be counted for the purpose of determining the number of shares entitled to vote on a specific proposal.Accordingly, a broker non-vote will have the effect of a vote against Proposal 1 and a vote against Proposal 2. 7 Table of Contents Q: Can the Special Meeting be adjourned or postponed? A: The Special Meeting may be adjourned or postponed.Any adjournment may be made without notice, other than by an announcement made at the Special Meeting.The favorable vote of a majority of the shares of our Common Stock present in person or represented by proxy and entitled to vote on the adjournment proposal, may adjourn the meeting.Any adjournment or postponement of the Special Meeting will allow our shareholders who have already sent in their proxies to revoke them at any time prior to their use at the Special Meeting as adjourned or postponed.Shareholders are not being asked to provide discretionary authority to postpone or adjourn the Special Meeting in order for additional proxies to be solicited. Q: What will happen if the Reverse/Forward Stock Split is not approved? A: If the Reverse/Forward Stock Split is not approved by our shareholders, we will continue to operate our business, and we will continue to incur the costs involved with being a public company.We also may decide to evaluate and explore available alternatives, although our Board of Directors has not yet made a determination that any of those alternatives are feasible or advisable.As noted above, however, our directors, executive officers and 10% shareholder have each indicated that they intend to vote all of their shares of our Common Stock at the Special Meeting (representing approximately 66.23% of eligible votes) “FOR” the approval of Proposal 1 and Proposal 2 to implement the Reverse/Forward Stock Split.Therefore, the approval of the Reverse/Forward Stock Split is virtually assured. Q: If the Reverse/Forward Stock Split is approved by the shareholders, can the Board of Directors determine not to proceed with the Transaction? A: If the Reverse/Forward Stock Split is approved by the shareholders, our Board of Directors may determine not to proceed with the Reverse/Forward Stock Split if it believes that proceeding with the Transaction is not in our best interests or in the best interests of our shareholders, including all unaffiliated shareholders.For example, if the Reverse/Forward Stock Split is unlikely to reduce our number of “record holders” below 500, it is unlikely the Board would proceed with the Transaction.If the Board determines not to proceed with the Reverse/Forward Stock Split, we will continue to operate our business as presently conducted. Q: Where can I find the voting results of the Special Meeting? A: We will announce preliminary voting results at the Special Meeting and publish final results in a Current Report on Form 8-K filed with the SEC and by amending the Schedule 13E-3 filed in connection with the Reverse/Forward Stock Split. 8 Table of Contents SPECIAL FACTORS Purposes of and Reasons for the Reverse/Forward Stock Split General The Special Transaction Committee and our Board of Directors have determined that the costs of being a SEC reporting company currently outweigh the benefits and, thus, it is no longer in our best interests or the best interests of our shareholders, including our unaffiliated shareholders (consisting of shareholders other than our executive officer, directors, and our controlling 10% shareholder), for us to remain a SEC reporting company.Accordingly, we are proposing the reverse stock split component of the Transaction for the purpose of reducing the number of record holders of our Common Stock, which will enable us to terminate the registration of our Common Stock under the Exchange Act and suspend our reporting and other obligations as a SEC reporting company if, after the Transaction, there are fewer than 500 record holders of our Common Stock and we make the necessary filings with the SEC.We expect the proposed Reverse/Forward Stock Split, among other things, will enable us to realize significant cost savings by the elimination of many of the expenses and administrative burdens related to our status as a SEC reporting company. The forward stock split is not necessary for us to reduce the number of “record holders” of our shares of Common Stock and to deregister our shares of Common Stock under the Exchange Act.However, we have decided that it is in the best interests of our shareholders to effect the forward stock split to avoid an unusually high stock price after the effectiveness of the reverse stock split, to facilitate trading of the shares of Continuing Shareholders, either in private transactions or in the Pink Sheets, to mitigate any loss of liquidity in our shares of Common Stock that may result from the reverse stock split portion of the Transaction, and to reduce the administrative burden of having a large number of fractional shares outstanding. At the Special Meeting, shareholders are being asked to consider and vote upon proposals to amend our Articles of Incorporation to effect the Reverse/Forward Stock Split.Copies of the proposed amendments to our Articles of Incorporation to effect the reverse stock split (which is the subject of Proposal 1) and the forward stock split (which is the subject of Proposal 2) are attached to this proxy statement as Annex A-1 and Annex A-2, respectively.Although both the reverse stock split and the forward stock split will be voted on separately, we will not effect either the reverse stock split or the forward stock split unless both are approved by our shareholders. While many of the factors that we considered in deciding to undertake the Reverse/Forward Stock Split have existed for several years, our decision to undertake the Transaction at this time, as opposed to another time, was driven by the ongoing escalation in regulatory burdens and associated compliance costs for public reporting companies, as discussed in more detail below, coupled with a lack of sufficient offsetting benefits from being a public reporting company to justify the associated financial and managerial burdens.As discussed in our periodic reports filed under the Exchange Act in recent quarters, the impact of declining sales and margins resulting from the continuing challenges of the current economic environment – including significant employment declines in certain of the markets served by our grocery stores – has required the Company’s management to become more aggressive in efforts to control operating, general and administrative expenses and reduce those costs that we can control whenever possible.This has further heightened our sensitivity to the costs of being a SEC reporting company. Reduced Direct and Indirect Costs and Expenses We incur substantial direct and indirect costs associated with compliance with the Exchange Act’s filing and reporting requirements imposed on public companies, which include, among other items, the ongoing costs of preparing and filing the following: · Annual Reports on Form 10-K; · Quarterly Reports on Form 10-Q; · Proxy statements and Annual Reports to Shareholders required by Regulation 14A under the Exchange Act; and · Current Reports on Form 8-K. 9 Table of Contents The compliance costs associated with these reports and other filing obligations are a significant overhead expense, and include professional fees for our auditors and legal counsel, printing and mailing costs, and other related expenses.These costs have increased significantly in recent years as a result of the implementation of the provisions of the Sarbanes-Oxley Act and related regulations. We also incur substantial indirect costs as a result of, among other things, the executive time expended to prepare and review our public filings.As we have relatively few executive personnel, these indirect costs also can be substantial.As a non-SEC reporting company, our management and employees will no longer be required to spend time preparing the periodic and other reports required of SEC reporting companies under the Exchange Act, complying with the Sarbanes-Oxley Act, and managing shareholder relations and communications with respect to a large number of small shareholder accounts, although the Company will continue to be subject to the general anti-fraud provisions of applicable federal and state securities laws.We believe that this time could more effectively be devoted to other purposes, such as operating our business and undertaking new initiatives to further reduce costs by improving the Company’s efficiency in other areas, while also working to reverse the recent trend of declining sales due to increased competition from a variety of sources for consumers’ food purchases.Further, we believe that eliminating our SEC filing obligations will allow the Company to better control the dissemination of certain business information, which is currently disclosed in our periodic reports and, accordingly, made available to our competitors, vendors, customers, and other interested parties, potentially to our detriment. Management believes that we will be able to realize significant cost savings by the elimination of most of the expenses related to the disclosure, reporting and compliance requirements of the Exchange Act and the Sarbanes-Oxley Act, and other accounting, legal, printing and other miscellaneous costs associated with being a publicly traded company, which we estimate will be a minimum of approximately $129,000 per year (including estimated additional costs of at least $15,000 per year if we remain a public reporting company beyond our fiscal year ending in May 2011 and are required – starting with our Form 10-Q for the first quarter of our fiscal 2012 – to begin providing our financial statements filed with the SEC in eXtensible Business Reporting Language (XBRL) format).Further, if we remain a SEC reporting company, the Dodd-Frank Act is expected to result in increased compliance costs for us due to new executive compensation and corporate governance requirements, though the extent of these costs and disclosures are still not known. A more detailed breakdown of our estimated annual cost savings as a result of being able to deregister our Common Stock under the Exchange Act and suspend our SEC reporting obligations following completion of the Reverse/Forward Stock Split is presented below: Estimated Net Annual Savings: Legal fees $ Printing, mailing, and filing costs Audit and quarterly review fees Third party XBRL reporting services (beginning with the Form 10-Q for our fiscal quarter ending in August 2011) Total $ The cost savings/cost avoidance figures set forth above are only estimates.The actual cost savings/cost avoidance we realize from no longer being a public reporting company may be higher or lower than such estimates.Estimates of the special cost savings/cost avoidance to be realized if the Reverse/Forward Stock Split is consummated are based upon (i) the actual costs to us of the services and disbursements in each of the categories listed above that were reflected in our recent financial statements and (ii)the allocation to each category of management’s estimates of the portion of the expenses and disbursements in such category believed to be solely or primarily attributable to our public reporting company status. We expect the actual cost savings/cost avoidance of being a non-reporting company to be much greater than simply eliminating the estimated historical out-of-pocket costs, however.As a result of the corporate governance scandals that gave rise to the Sarbanes-Oxley Act, the ongoing financial crisis, and the legislative and litigation environment resulting from these events, the costs of being a public reporting company in general, and the costs of our remaining a public reporting company in particular, are expected to continue to increase in the near future.Moreover, new legislation, such as the Dodd-Frank Act, will likely continue to have the effect of increasing the compliance burdens and potential liabilities of being a public reporting company.This and other proposed legislation will likely continue to increase compliance costs such as securities counsel fees and fees paid to our independent accountants and other professional consultants (such as the costs to address our lack of internal resources for compliance with XBRL financial reporting requirements), as well as increasing the potential liability faced by our officers and directors. 10 Table of Contents In some instances, management’s cost saving/cost avoidance expectations were based on information provided by third parties or upon verifiable assumptions.For example, our auditors have informed us, informally, that there will be a reduction in auditing fees if we no longer continue as a public reporting company.In addition, the costs associated with retaining legal counsel to assist with complying with the Exchange Act reporting requirements will be eliminated if we no longer file reports with the SEC and are otherwise not required to comply with the disclosure requirements that apply to public reporting companies. Inability to Realize Benefits Normally Associated with Public Reporting Company Status We enjoy very little benefit from being a publicly held company.Benefits of being publicly held typically include: · access to the public markets for purposes of raising capital and for acquisitions; · access to public markets for liquidity purposes for our shareholders; and · the prestige of being a publicly held company, which can be helpful in recruiting, attracting and retaining key officers, directors and staff. We have been able to successfully finance our operations, capital equipment purchases and acquisitions without having to access the public capital markets.The additional cost savings from the termination of the registration of our shares of Common Stock under the Exchange Act may be utilized for providing additional liquidity to fund our operating expenses and future capital expenditures, as well as to pay down or refinance our debt obligations. Our Board of Directors believes the public marketplace has little interest in public companies with very small market capitalization and a limited amount of shares available for trading.We currently have very limited trading volume and liquidity in our Common Stock, and our Board of Directors believes it is unlikely that our Common Stock would ever achieve sufficient trading volume in the public marketplace so as to create a significantly active and liquid market.This is illustrated by the following data, compiled in Southard’s Fairness Opinion presented to our Special Transaction Committee and Board of Directors in connection with their consideration of the Reverse/Forward Stock Split: during our fiscal year ended May 29, 2010, a total of 3,800 shares of our Common Stock were traded on only two trading days in the first quarter at a weighted average price of $0.75 per share; a total of 4,600 shares were traded on five trading days in the second quarter at a weighted average price of $0.95 per share; and a total of 9,500 shares were traded on three trading days in the third quarter at a weighted average price of $0.67 per share.No shares were traded during the fourth quarter of fiscal 2010 or during the first two quarters of our 2011 fiscal year.At the beginning of the third quarter of fiscal 2011, there were two trades at $1.50 per share: 200 shares on November 29, 2010 and 1,000 shares on January 3, 2011.As Southard’s opinion also observed, given the thinness of the market for our Common Stock, reliance on sporadic trades does not provide an adequate indication of fair value, since the trading of even a small number of shares may have a disproportionate effect on the price of our shares in the public market. Under these circumstances, our Board of Directors believes that record holders of small amounts of shares of our Common Stock may be deterred from selling their shares because of the lack of an active trading market and disproportionately high brokerage costs.Based on our review of the list of record holders of our Common Stock as of February 22, 2011, approximately 592 out of the total of 749 record holders of our Common Stock hold fewer than 400 shares.The Reverse/Forward Stock Split will offer each of these unaffiliated record holders, who represent a large portion (approximately 79%) of our shareholders of record but a much smaller portion (approximately 12.3%) of our outstanding shares of Common Stock, the opportunity to receive a fair price in cash for their shares without incurring brokerage commissions. 11 Table of Contents Further, we believe that our status as a small publicly held SEC reporting company has adversely impacted, rather than enhanced, our ability to recruit officers and employees.It is difficult for us, as a smaller company facing challenges of limited financial and managerial resources, to recruit executives from large public companies who are not accustomed to the circumstances of a small public company.We also have experienced difficulty in locating and recruiting appropriate candidates from private companies, including those of more comparable size to ACI, as these individuals often lack the requisite experience to manage a SEC reporting company. Background of the Reverse/Forward Stock Split We are a relatively small public company and realize limited benefits from our public company status.Moreover, the market for our Common Stock offers our shareholders limited liquidity even in our current status as a SEC reporting company.The passage of the Sarbanes-Oxley Act in 2002 began a number of corporate governance reforms designed for the protection of investors from business fraud perpetrated by management.These reforms and regulatory requirements have increased the expenses of being a SEC reporting company without enhancing, from a business and operational point of view, the benefits to us of being a SEC reporting company.As an illustration of the impact of these developments on the growth of our operating, general and administrative expenses, the following table shows the growth in professional fees paid by ACI over its last seven completed fiscal years, both in absolute terms and as a percentage of the Company’s overall operating, general and administrative expenses: ACI’s Fiscal Year Total Professional Fees Paid % of Total Operating, General and Administrative Expenses for the Fiscal Year $ % $ % $ % $ % $ % $ % $ % As detailed on page 10 above, we estimate that we will save a minimum of approximately $129,000 per year in such expenses if we are able to terminate our SEC reporting obligations as a result of the Transaction (including estimated additional costs of at least $15,000 per year if we remain a public reporting company beyond our fiscal year ending in May 2011 and are required – starting with our Form 10-Q for the first quarter of our fiscal 2012 – to begin providing our financial statements filed with the SEC in XBRL format).These estimates do not include the additional, indirect savings and increased management efficiencies we expect to realize through eliminating the significant time commitment required of our executive officers and our other employees to prepare and review our public filings and perform other tasks that are necessitated by virtue of being a public reporting company.Since we have relatively few executive personnel, these indirect costs also have a significant impact on our business operations.In addition, if we were to remain a SEC reporting company, the Dodd-Frank Act is expected to result in increased compliance costs for us due to new executive compensation and corporate governance requirements, though the extent of these costs and disclosures are still not known. Our Board of Directors and management became increasingly concerned about these rising costs over the past several years.These concerns intensified throughout fiscal 2009 and the first half of fiscal 2010, as falling sales and increasing pressure on our margins forced management to become more aggressive in efforts to control costs at the same time we were facing what management and our independent auditors estimated to be at least another $40,000 (or over 50%) increase in our annual audit fees due to the pending phase-in of a requirement, under Section 404(b) of the Sarbanes-Oxley Act, for the Company to begin filing an annual attestation report by our independent auditors on the effectiveness of our internal control over financial reporting.This would have been on top of added professional fees in the amount of $40,968 incurred during fiscal year 2008 related to preparations for management’s initial assessment of internal control over financial reporting pursuant to Sarbanes-Oxley and over $15,000 of subsequent professional fees incurred related to the completion of management’s initial assessment, remediation of the material weaknesses in internal controls that were detected in management’s initial assessment, and the completion of management’s subsequent assessment of the effectiveness of ACI’s internal controls. 12 Table of Contents During the Fall of 2009, management began exploring in earnest the costs savings associated with terminating our SEC reporting and other public company obligations, and consulted with our outside counsel, Husch Blackwell LLP, which provided guidance on the process by which a company could deregister its securities under the Exchange Act and suspend its reporting and other obligations as a SEC reporting company.On November 20, 2009, we suffered the unexpected and untimely death of our former Chairman of the Board, President and Chief Executive Officer, Michael A. Richardson, who also was the son of our founder, Zuma B. Richardson, and had led ACI for many years.Following this loss, the Board elected Mr. Richardson’s son, Michael Todd Richardson, to fill the Board seat vacated by his father’s passing and promoted him from Vice President to Executive Vice President and Chief Operating Officer of ACI, and promoted Paul R. Cook, ACI’s long time Executive Vice President and Chief Financial Officer, to lead the Company as our new Chairman of the Board, President and Chief Executive Officer.The Board also determined that, due to his extensive experience in heading the Company’s financial and SEC reporting functions, Mr. Cook should continue to serve, on at least an interim basis, as our Chief Financial Officer.In light of the Board’s subsequent inability to identify another suitable candidate available to ACI to fill the Chief Financial Officer position, the Board determined that Mr. Cook should continue serving in both roles on a long-term basis.These actions ensured that ACI will continue to be led by a senior management team with a deep dedication to our Company, its shareholders and employees, as well as many years of combined experience with our grocery store business and our markets.However, they also reconfirmed a growing consensus among our Board of Directors and senior management that it would be in the best interests of ACI and its shareholders to pursue a transaction that would relieve ACI of the costs of being a SEC reporting company and allow our relatively limited management resources to focus more efficiently on responding to the current challenges facing our business and growing long-term shareholder value. On January 11, 2010, at a meeting of our Board of Directors, our Chairman and Chief Executive Officer discussed with the Board the advisability of moving forward with a formal analysis of the costs of remaining as a public company and whether a transaction that would enable ACI to deregister its Common Stock under the Exchange Act was available to us.It was noted that, over the past several years, we have faced a largely illiquid market for our Common Stock and realized limited benefits from our public company status, while also incurring sharply increasing direct and indirect SEC compliance costs that inhibit our ability to remain profitable.In response to this discussion, the Board authorized management to investigate alternatives for us to deregister our Common Stock with the SEC and to consult with professional advisers as necessary to assist in the analysis, and concurred in management’s recommendation that a special meeting of the Board be scheduled to pursue these discussions in more detail with Company counsel. On February 23, 2010, at a specially called Board meeting, management and Company counsel discussed with the Board of Directors in more detail the potential cost savings and other benefits associated with a “going dark” or “going private” transaction that would allow ACI to deregister its Common Stock under the Exchange Act and suspend its SEC reporting obligations (a “Going Private Transaction”).Management again expressed to the Board the continuing difficulties and costs we face as a public reporting company – which have dramatically escalated following passage of the Sarbanes-Oxley Act – in relation to the corresponding lack of benefits to us and our shareholders, as well as the potential for ACI to strengthen its future business prospects by eliminating the costs of remaining public.The meeting included a discussion led by Company counsel of the relative advantages and disadvantages of several alternative methods for conducting a Going Private Transaction, including the required legal and corporate steps associated with each alternative, the potential risks for each and an estimated range of transaction costs relative to the potential for success in achieving ACI’s primary objective – reducing the number of record shareholders to a level that would allow the Company to exit the Exchange Act’s public reporting system.Please see “Special Factors—Alternatives Considered” beginning on page 28 herein for a full discussion of the alternatives considered by the Board of Directors.Company Counsel also advised members of the Board with respect to their fiduciary duties and responded to questions from members of the Board. 13 Table of Contents The Board also agreed unanimously that a change of control or a sale of the Company was not being contemplated and was not in the best interest of the Company’s shareholders.In conjunction with this discussion, the Board noted that, due to ACI’s historic strategy of deliberately locating its stores in small town markets deemed less desirable by larger competitors, it would be difficult for the Company to attract the kind of interest from a potential acquirer generated by large grocery operators with locations in more populous areas. After a full discussion of these matters, the Board of Directors concluded that the objective of deregistration warranted further study.The Board of Directors requested management and Company counsel to prepare a further analysis, including advice on the potential formation of a Special Transaction Committee of the Board, in relation to the potential transactions deemed by the Board to hold the most promise for reducing ACI’s number of record shareholders to a level that would allow the Company to deregister its Common Stock – a potential issuer tender offer and a potential reverse/forward stock split.The Board also requested senior management, in consultation with Company counsel, to obtain proposals from potential firms that might be engaged to act as its independent financial advisor in connection with such a transaction, including fee estimates, and references concerning each firm’s prior experience in relation to similar transactions. At its next quarterly meeting on April 8, 2010, the Board continued its exploration of a potential Going Private Transaction, focusing on additional analysis of the process of doing so in discussion with Company counsel, as well as management’s initial report on proposals received from potential financial advisors.As part of this discussion, Company counsel proposed that the Board create a Special Transaction Committee to further evaluate a potential transaction, and to select and engage one of the independent financial advisor candidates to assist the Special Transaction Committee and Board in that process.In light of the fact that independent director Thomas L. Richardson is the great uncle of Executive Vice President and Chief Operating Officer Todd Richardson, whose mother is also ACI’s controlling shareholder, the Board decided to appoint a Special Transaction Committee composed of Danny R. Skates (Chairman), Virgil E. Bishop and Andrew V. Douglas, each of whom also qualifies as “independent” within the meaning of SEC Exchange Act Rule 10A-3(b) and Rule 5605(a)(2) of The NASDAQ Stock Market’s listing standards (which, while ACI is not listed on NASDAQ, is used for purposes of evaluating director independence in our annual proxy statements).The Board delegated to the Special Transaction Committee the exclusive power and authority of the Board to, among other things: · determine the fairness to ACI and our unaffiliated shareholders of engaging in a Going Private Transaction that would reduce ACI’s number of record shareholders to a level that would allow ACI to terminate the registration of our Common Stock under the Exchange Act; · select, and approve the terms of the engagement of, an independent outside financial advisor to assist the Special Transaction Committee and Board in valuing our Common Stock and assessing the various alternatives for engaging in such a transaction; and · recommend to the Board what, if any, action should be taken by ACI, including recommending the appropriate type of Going Private Transaction to allow the Company to deregister its Common Stock under the Exchange Act, and the recommended terms thereof. The Special Transaction Committee agreed to serve without any additional compensation, other than the retainer fees paid to all directors.At that meeting, it was also agreed that Husch Blackwell LLP would be engaged to advise the Special Transaction Committee on the potential transaction. On May 19, 2010, the Special Transaction Committee held a meeting to discuss the need to engage an independent financial advisor to advise the Special Transaction Committee.The Special Transaction Committee considered in detail the written proposals received by ACI from potential candidates to serve as the Company’s independent financial advisor with respect to the transaction and discussed the potential advisors with Company counsel, including receiving a report on Company counsel’s experience in having worked with two of the potential advisors in prior transactions.Following a detailed review of this information, the Special Transaction Committee voted unanimously to approve the engagement of Southard as independent financial advisor to ACI’s Special Transaction Committee and Board, subject to Chairman Skates, in cooperation with Company counsel, finalizing an engagement letter with Southard on substantially the terms included in Southard’s proposal.During that meeting, Company counsel also provided a detailed overview of the Special Transaction Committee’s role in the general process of a Going Private Transaction and procedures to ensure that the Special Transaction Committee was independent and could function properly as a committee of independent directors.A discussion of the process for considering and recommending a shareholder reduction transaction and deregistration of the Common Stock then took place, including a discussion of the fiduciary duties of Special Transaction Committee members in that context. 14 Table of Contents The Company’s counsel also reviewed with the Special Transaction Committee a preliminary analysis of the distribution of shares among ACI’s record shareholders, based on the Company’s stock records, to allow the Special Transaction Committee to begin considering the number of shares that might need to be acquired to accomplish a successful Going Private Transaction, either through an issuer tender offer or selection of an appropriate ratio for a reverse/forward stock split.In evaluating this information, the Special Transaction Committee observed that, while there appeared to be several possible scenarios for a Going Private Transaction that would benefit both Cashed Out Shareholders and Continuing Shareholders, its ultimate determination as to the appropriate size and structure of such a transaction would depend in large part on the financial advisor’s valuation opinion and the projected costs to the Company.During this discussion, however, the Special Transaction Committee also decided, for the reasons detailed in the section entitled “Special Factors—Alternatives Considered” beginning on page 28 below, that an issuer tender offer would not provide sufficient certainty as to either the number of shares that would be tendered or the number of record holders that would be eliminated.Accordingly, the Special Transaction Committee preliminarily decided to further examine a Going Private Transaction using a reverse stock split followed by a forward stock split, and that it would not recommend a tender offer structure for the Transaction. During its May 19, 2010 meeting, the Special Transaction Committee also discussed with Company counsel the fact that, in order for ACI to realize the full benefits of a Going Private Transaction, it would need to keep the number of holders of record of its Common Stock below 500 (or below 300, if ACI’s total assets should ever exceed $10 million), in order to avoid being required to re-register its Common Stock under the Exchange Act and resume filing public reports with the SEC.As part of its consideration of this issue, the Special Transaction Committee considered, but rejected, the possibility of proposing an additional amendment to our Articles of Incorporation to add a right of first refusal to the terms of the Common Stock, which would have provided a standing option for us to repurchase shares of Common Stock proposed to be transferred by a Continuing Shareholder if, after such transfer, the number of shareholders of record of our Common Stock would equal or exceed 250.The Special Transaction Committee decided against recommending this course of action because Company counsel advised that, under the terms of the Georgia Business Corporation Code, such a right of first refusal would constitute a “transfer restriction” that could only bind Continuing Shareholders who actually voted in favor of the right of first refusal at the Special Meeting (or shareholders who acquired their shares after adoption of the right of first refusal with notice of its existence, such as through the placement of a legend on all new stock certificates). In the opinion of the Special Transaction Committee, this requirement of Georgia law rendered this course of action unadvisable, both because it would have created differences in the rights of our Continuing Shareholders following the Special Meeting – depending on whether or not they voted in favor of such a right of first refusal – and also because these differences could significantly increase the administrative burden and expense to the Company of continuing to act as its own transfer agent, which would deprive us and our Continuing Shareholders of a portion of the benefits we expect to receive from the Reverse/Forward Stock Split.Additionally, the Special Transaction Committee noted that our total assets were (and are) substantially less than $10 million and that, based on our record shareholder population, the Company had several options available for structuring a Going Private Transaction that would reduce the number of record holders of our Common Stock substantially below 300.Accordingly, the Special Transaction Committee concluded that ACI should be able to successfully pursue other means – such as, from time to time, entering into separate, privately negotiated transactions with various small lot shareholders to purchase small amounts of our Common Stock – to achieve the goal of keeping our total number of record shareholders below the level that would once again make us a public reporting company. Following the Special Transaction Committee’s May 19, 2010 meeting, effective June 2, 2010, the Special Transaction Committee engaged Southard to act as its financial advisor to provide a valuation opinion concerning ACI’s Common Stock and to render a fairness opinion concerning the price to be paid to shareholders cashed out in a potential Going Private Transaction. 15 Table of Contents During the first quarter of ACI’ fiscal year 2011, Southard conducted due diligence on ACI based on information publicly available through the Company’s SEC filings and otherwise, as well as additional written information provided by management and Company counsel, and at the end of the first quarter personnel from Southard met with members of senior management at ACI’s corporate office and held additional discussions regarding the Company’s business and prospects.Subsequently, Southard delivered to the Special Transaction Committee and Board its report, dated November 17, 2010, on the valuation of ACI’s Common Stock as of August31, 2010. On December 14, 2010, the Special Transaction Committee met with Company counsel and representatives of Southard.Southard presented and discussed with the Special Transaction Committee its valuation analysis, which previously had been distributed to the Committee members for their review, and which concluded that, as of August 31, 2010 (roughly the end of ACI’s first quarter of fiscal 2011), based on a combined analysis utilizing weighted asset-based, income-based and market-based valuation approaches as described in its Valuation Report, the value of ACI’s Common Stock was $0.75 per share.A copy of Southard’s full Valuation Report as presented to our Special Transaction Committee is attached as Annex C to this proxy statement.Please see “Special Factors—Opinion of Independent Financial Advisor” beginning on page 38 of this proxy statement for a detailed summary of the valuation presentation made to the Special Transaction Committee by Southard. Following receipt of Southard’s Valuation Report at its December 14, 2010 meeting, the Special Transaction Committee reviewed and discussed revised information developed by management and Company counsel concerning the anticipated costs of the Transaction and the expected cost savings to the Company of no longer having the obligations associated with being a SEC reporting company.As part of its discussion of these issues, the Special Transaction Committee considered the fact that, while the Dodd-Frank Act had effectively repealed Sarbanes-Oxley’s internal controls audit requirement for smaller companies such as ACI, the resulting reduction of approximately $40,000 in the annual cost savings from the Transaction would be at least partially offset by an undetermined amount of additional professional fees required to assist the Company, beginning in Summer 2011, in complying with new XBRL financial reporting requirements.Moreover, based on the ongoing regulatory trends of recent years, the Special Transaction Committee noted its expectation that new legislation, such as the corporate governance and executive compensation provisions of the Dodd-Frank Act, would likely continue to impose an unpredictable amount of increasing compliance burdens and potential liabilities on small public companies in the future. Following a full discussion of these issues, as well as the information contained in Southard’s Valuation Report and the additional matters discussed below and in the section of this proxy statement titled “Special Factors—Fairness of the Reverse/Forward Stock Split,” the Special Transaction Committee unanimously recommended the proposed Reverse/Forward Stock Split to the full Board of Directors, including recommendations that (i)the consideration for fractional share interests that would be cashed out be set at $1.00 per pre-split share and (ii)a Reverse/Forward Stock Split ratio of 1-to-400 be used, subject to receipt of an opinion from Southard that the proposed consideration to Cashed Out Shareholders of $1.00 per pre-split share is fair, from a financial viewpoint, to the unaffiliated shareholders of ACI, including both unaffiliated Cashed Out Shareholders and Unaffiliated Continuing Shareholders. After discussion at its December 14, 2010 meeting, the Special Transaction Committee determined that a ratio of 1-for-400 for the reverse stock split and 400-for-1 for the forward stock split should result in sufficiently fewer than 500 resulting shareholders of record, so as to make it unlikely that we will inadvertently become required to commence public reporting again.In determining the ratio for the reverse stock split, the Special Transaction Committee relied on management’s and Company counsel’s analysis of the Company’s shareholder records and determination that a 1-for-400 reverse stock split would result in fewer than 500 shareholders of record, as determined in accordance with Rule 12g5-1 under the Exchange Act, and thus enable us to terminate our status as a public reporting company with the SEC.Specifically, the Special Transaction Committee noted that ACI’s current shareholder records indicated that approximately 592 of 749 record shareholders hold fewer than 400 shares of Common Stock, which would leave approximately 157 remaining shareholders of record following the Transaction.It was decided that, while the forward stock split was not necessary for us to reduce the number of holders of record of our Common Stock and to deregister our Common Stock under the Exchange Act, it was in the best interests of our shareholders to effect the forward stock split to avoid an unusually high stock price after the reverse stock split, to facilitate trading of the shares of Continuing Shareholders either in private transactions or in the Pink Sheets, to mitigate any loss of liquidity in our Common Stock that may result from the reverse stock split portion of the Transaction and to avoid the administrative burden of having a large number of fractional shares outstanding. 16 Table of Contents The Special Transaction Committee also recommended a Reverse/Forward Stock Split ratio of 400-to-1, which is expected to reduce the number of record shareholders by more than the minimum amount necessary to allow deregistration, because the time and expense of effecting the Transaction will be significant, and it represents an opportunity to eliminate the costs associated with, and reduce any potential liability to, a relatively large number of record shareholders who hold minimal investments in the Company.The Special Transaction Committee also considered potential stock split ratios of 500-to-1 and 1,000-to-1, but determined that because fewer shareholders existed at those levels and above, and because those shareholders held relatively larger amounts of shares, the additional cost of implementing the Transaction at either of these levels would outweigh the small benefit of eliminating relatively few additional shareholders. The Special Transaction Committee concluded that, with a Reverse/Forward Stock Split based on a 400-to-1 ratio, the Company should not need to incur the time and expense of engaging in another transaction to reduce the number of its shareholders of record for a significant period of time, if at all.In this regard, the Special Transaction Committee also considered the fact that, while we have no present plans to do so, after the Reverse/Forward Stock Split has been consummated the Company may, from time to time, repurchase additional shares of Common Stock pursuant to a repurchase program, in privately negotiated sales, or in other transactions.Whether or not the Company seeks to purchase shares in the future will depend on a number of factors, including the Company’s financial condition, operating results, and available capital at the time. There is a relatively illiquid and limited trading market in our shares.Given this fact, it was also considered that a large number of the Cashed Out Shareholders might appreciate the opportunity to liquidate their relatively small holdings at a price determined to be fair by our Special Transaction Committee and Board of Directors and without brokerage fees, yet with the opportunity – if they desired – to remain shareholders by either (i)depositing fewer than 400 shares held of record into a “street name” account with a broker, bank or other nominee held of record through Cede & Co. or (ii) purchasing additional shares such that they hold 400 or more shares of Common Stock immediately before the Reverse/Forward Stock Split. During the Board’s next regular quarterly meeting on January 6, 2011, the Special Transaction Committee briefed the Board on its progress to date, while noting that it was not presenting any formal recommendation at such time, pending receipt and review by both the Board and the Special Transaction Committee of an opinion from Southard that the proposed consideration to Cashed Out Shareholders of $1.00 per pre-split share is fair, from a financial viewpoint, to the unaffiliated shareholders of ACI, including both unaffiliated Cashed Out Shareholders and Unaffiliated Continuing Shareholders.It was also noted that Southard was in the process of preparing its opinion based on ACI’s second quarter financial statements, which also were reviewed at such meeting by the Board of Directors and at a separate quarterly meeting of the Company’s Audit Committee held on the same date. On February 8, 2011, the Special Transaction Committee met with our outside legal counsel, our independent auditors and representatives of Southard in attendance, as well as the Company’s Vice President and Controller and two of the Company’s other three directors, Paul R. Cook and M. Todd Richardson.(Director Thomas L. Richardson was unable to attend or participate in the meeting due to illness.)Southard reiterated the principles underlying its valuation analysis and presented to the Special Transaction Committee and Board its written opinion (which previously had been distributed to the Special Transaction Committee and the other directors in attendance for review) that, as of such date and based upon the assumptions made, matters considered and limits of review set forth in Southard’s written opinion, the consideration of $1.00 to be received by the Cashed Out Shareholders pursuant to the Transaction is fair, from a financial point of view, to both the unaffiliated Cashed Out Shareholders and the unaffiliated Continuing Shareholders.The members of our Special Transaction Committee and Board of Directors then proceeded to discuss the presentation with Southard and asked questions of Southard regarding its fairness opinion and the underlying valuation analysis, after which the representatives of Southard were excused from the meeting.Please see “Special Factors—Opinion of Independent Financial Advisor” beginning on page 38 of this proxy statement for a detailed summary of the presentation made by Southard.Please also see the complete Fairness Opinion prepared by Southard, which is attached as Annex D to this proxy statement. 17 Table of Contents Following Southard’s presentation, the Special Transaction Committee further discussed Southard’s valuation analysis and fairness opinion.The Special Transaction Committee also reconfirmed, during a private portion of the meeting from which our officers and the representative of our independent auditors recused themselves, (i) its determination to recommend to the Board of Directors that the ratio of the reverse stock split should be 1-for-400 and the ratio of the forward stock split should be 400-for-1 and (ii) its determination that a cash-out price of $1.00, without interest, on a pre-split basis, is fair to and in our best interest and that of our unaffiliated shareholders, including both unaffiliated Cashed Out Shareholders and unaffiliated Continuing Shareholders.The Special Transaction Committee also reserved the right to rescind, abandon or change its recommendation to the Board at any time up to and until the vote of shareholders at the Special Meeting to be called by the Board for the purpose of considering the Transaction. A meeting of our Board of Directors was held immediately following Southard’s presentation to the Special Transaction Committee, with the Company’s counsel and independent auditors as well as the Company’s Vice President and Controller present, at which time the Special Transaction Committee recommended to the Board that it adopt and declare advisable the Reverse/Forward Stock Split on the terms described above.The Board then further reviewed and considered the presentation received from Southard regarding its fairness opinion and the recommendation of the Special Transaction Committee, noting the advantages and other considerations of the Transaction to ACI and our shareholders.During its discussion, the Board also reviewed, in consultation with Company counsel, the procedures and processes that it had followed in considering the advisability of engaging in the Going Private Transaction, the advice, information and analyses that it had received and reviewed, the purpose and effect of a Going Private Transaction, the advantages and disadvantages of the Reverse/Forward Stock Split, the stock split ratios considered, the various alternatives for effecting a Going Private Transaction and the advantages and disadvantages of each, and other factors that had been considered by the Board of Directors and the Special Transaction Committee.For a full overview of these issues, as well as the information contained in Southard’s Valuation Report and its February 8, 2011 fairness opinion, please refer to the sections of this proxy statement titled “Special Factors—Alternatives Considered” (page 28), “Special Factors—Fairness of the Reverse/Forward Stock Split” (page 30) and “Special Factors—Opinion of Independent Financial Advisor” (page 38). Based on all of the factors that the Board considered at this and prior meetings, in addition to the information considered by and the recommendation of the Special Transaction Committee, although not relying upon any one factor but considering all factors as a whole, the Board approved the Transaction by the unanimous vote of all directors present.The Board determined that the Transaction is in our best interests and the best interests of all of our shareholders, including the unaffiliated Cashed Out Shareholders, as well as the unaffiliated Continuing Shareholders, and recommended the Transaction to our shareholders for approval.The Board retained the right to change the initial ratio of the stock split, if necessary or advisable in order to accomplish the reduction of the number of “record holders” below 500.Finally, the Board retained the right to withdraw its approval of the Transaction, either before or after the vote of shareholders, if the Board determined that the Transaction was no longer in our best interests or in the best interests of our shareholders. Other than Southard, no other outside party prepared or presented any reports, presentations, analyses or opinions in connection with the Reverse/Forward Stock Split and no other investment firm was formally retained by the Company or its Special Transaction Committee. All of the members of the Special Transaction Committee attended each meeting of the Special Transaction Committee outlined in this section and participated in each discussion regarding the proposed Transaction, and each matter approved by the Special Transaction Committee was unanimously approved by the Special Transaction Committee. All of the members of the Board of Directors attended each meeting of the Board of Directors outlined in this section and participated in each discussion regarding the proposed Transaction, other than director Thomas L Richardson, who was unable to attend or participate in the Board meetings held on January 6, 2011 and February 8, 2011, due to illness.Except for Mr. Richardson’s absence from these two meetings, each matter approved by the Board of Directors was unanimously approved by the full Board of Directors. 18 Table of Contents Determination of Shareholders of Record In determining whether the number of our shareholders of record, or record holders, falls below 500 as a result of the Reverse/Forward Stock Split, we will count shareholders of record in accordance with Rule 12g5-1 under the Exchange Act.Rule 12g5-1 provides, with certain exceptions, that in determining whether issuers such as ACI are subject to the registration provisions of the Exchange Act, securities are considered to be “held of record” by each person who is identified as the owner of such securities on the respective records of security holders maintained by or on behalf of the issuers.However, institutional custodians such as Cede & Co. and other commercial depositories are not considered a single holder of record for purposes of Rule 12g5-1 and related provisions of the Exchange Act.Rather, we look through Cede & Co. and these depositories to the nominees named on accounts (such as banks or brokers holding shares in “street name” for beneficial owners) which are treated as the record holder of shares.As of February 22, 2011, there were approximately 749 “record holders” of our shares of Common Stock, approximately 592 of which held fewer than 400 shares. Effects of the Reverse/Forward Stock Split Effects of the Transaction on the Company The Transaction is designed to reduce the number of our “record holders” below 500, which, because the Company has less than $10 million in total assets, will allow us to terminate the registration of our Common Stock under the Exchange Act and suspend our reporting obligations with the SEC.In determining whether the number of our record holders falls below 500 as a result of the Transaction, we will count record holders in accordance with Rule 12g5-1 under the Exchange Act, as described above.Accordingly, based on information available to us as of February 22, 2011, the Reverse/Forward Stock Split is expected to reduce the number of shareholders of record of the Company from approximately 749 to approximately 157. We believe that consummation of the Reverse/Forward Stock Split will have the following effects on the Company: Termination of Exchange Act Registration and Suspension of SEC Reporting Obligations.Our Common Stock is currently registered under the Exchange Act.As noted above, this registration may be terminated upon application by us to the SEC if there are fewer than 500 record holders of our Common Stock, since ACI has less than $10 million in total assets.Upon consummation of the Transaction, we will be required to terminate our registration under the applicable provisions of the Exchange Act.We will accomplish this by filing with the SEC a Form 15 certifying that we have fewer than 500 record holders and less than $10 million in total assets.Our obligation to file periodic and current reports as a result of our Common Stock’s registration under the applicable provisions of the Exchange Act will be suspended immediately upon the filing the Form 15 with the SEC.After a 90-day waiting period following the filing of the Form 15: · our obligation to comply with the requirements of the SEC’s proxy rules and to file proxy statements under Section 14 of the Exchange Act will also be suspended; · our executive officers, directors and 10% shareholders will no longer be required to file reports relating to their transactions in our Common Stock with the SEC under Section 16 of the Exchange Act, and will no longer be subject to the related prohibitions against retaining short-swing profits in our shares of Common Stock; and · persons acquiring more than 5% of our Common Stock will no longer be required to report their beneficial ownership under the Exchange Act. However, following the filing of the Form 15 with the SEC, if on the first day of any fiscal year we have more than 500 record holders (or more than 300 record holders if our total assets exceed $10 million), we will once again become subject to the reporting requirements of the Exchange Act.Notwithstanding the suspension of our Exchange Act reporting obligations, we will continue to be subject to the general anti-fraud provisions of applicable federal and state securities laws. 19 Table of Contents Reduced Costs and Expenses.As detailed above in the section of this proxy statement captioned “Special Factors—Purposes of and Reasons for the Reverse/Forward Stock Split”, we expect to save at least $129,000 on an annual basis by becoming a non-SEC reporting company.We also believe our management team, which currently spends a significant amount of time on activities related to compliance with the Exchange Act and the Sarbanes-Oxley Act, will have more time to devote to responding to the current challenges facing our business and growing long-term shareholder value. Financial Effect of the Transaction.We estimate that the cost of payment to Cashed Out Shareholders, professional fees and other expenses of the Reverse/Forward Stock Split will total approximately $228,153, consisting of approximately $92,153 in direct payments to Cashed Out Shareholders and approximately $136,000 of professional fees and other estimated expenses of the Transaction).Such amount includes $51,900 already expended prior to our public announcement of the Transaction.This total amount could be larger or smaller depending on, among other things, the number of shares that are actually cashed-out in the Transaction or an increase in the costs and expenses of the Transaction.We currently expect to fund these costs through a combination of funds provided by our operating cash flows and borrowings under our revolving line of credit with our primary lender, Gateway Bank & Trust Company.Accordingly, we expect the aggregate impact of these costs to reduce our cash balances on hand, and increase borrowings under our revolving credit facility to the extent of any of such costs that we do not fund out of operating cash flows, following the completion of the Transaction.We also may finance a portion of the costs of the Transaction through additional long term debt incurred with Gateway, although we presently do not have any such additional borrowing arrangements in place.See “Special Factors—Source of Funds and Expenses” beginning on page 44 of this proxy statement.We expect these costs to be offset in less than two years’ time by the cost savings of at least $129,000 per year we expect as a result of the Transaction. Aggregate Shareholders’ Equity.The Reverse/Forward Stock Split is estimated to result in the retirement of approximately 92,153 shares of our Common Stock at a cost of $1.00 per share.Accordingly (i) our aggregate shareholders’ equity will decrease from approximately $901,272 as of November 27, 2010 to approximately $704,925 on a pro forma basis (after giving effect to the estimated Transaction costs described above, less approximately $31,805 expended prior to the November 27, 2010 balance sheet date) and (ii) the book value per share of our Common Stock as of November 27, 2010, would decrease from $1.20 per share on a historical basis to approximately $1.07 on a pro forma basis. Conduct of Our Business after the Transaction.The Reverse/Forward Stock Split is not expected to affect our current business plan or operations in any material way, except for the anticipated cost and management time savings associated with termination of our public reporting company obligations.To the extent it reduces management time spent on compliance and disclosure matters attributable to our Exchange Act filings, it will enable management to increase its focus on responding to the current challenges facing our business and growing long-term shareholder value.Additional considerations relative to our business operations (none of which are expected to have a material impact on the Company) include: · We anticipate that the same executive officers and directors will continue in their roles as executive officers and directors of ACI.The deregistration and subsequent decreased liquidity of our Common Stock may result in the Company having less flexibility in attracting and retaining executives and other employees because equity-based incentives (such as stock options) tend not to be viewed as having the same value in a non-public reporting company.Since our stock has never enjoyed significant market liquidity, however, historically we have not utilized such incentives as part of our compensation programs. · Our Common Stock may be a less attractive acquisition currency, as an acquirer of illiquid securities of a privately held company must depend on liquidity either via negotiated buy-out or buy-back arrangements, or a liquidity event by the Company that is generally outside of his or her control.Historically, however, we have not utilized our stock to fund acquisitions. · Following the Reverse/Forward Stock Split, since we will no longer be registered with the SEC and will not be filing the periodic reports and proxy statements required under the Exchange Act, it will likely be more costly and time consuming for us to access the public equity and public debt markets, or to raise equity capital from private sources, although historically we have not done this in many years. 20 Table of Contents · Companies that lose their status as a public reporting company may risk losing prestige in the eyes of the public, the investment community and other key constituencies, such as vendors who may have more difficulty determining the creditworthiness of the Company. · These factors also could make it more difficult and expensive for the Company to access the private debt markets, although, given the nature of our current relationship with our primary bank lender, Gateway Bank & Trust Company, we do not expect the Reverse/Forward Stock Split to have a negative impact on the Company’s ability to meet its current financing needs. Future Stock Transactions.We have no current plans to issue Common Stock after the Reverse/Forward Stock Split, but we reserve the right to do so at any time and from time to time at such prices and on such terms as the Board of Directors determines to be in the best interests of the Company.Continuing Shareholders will not have any preemptive or other preferential rights to purchase any of our stock that we may issue in the future, unless such rights are specifically granted to the shareholders.Additionally, while we have no present plan to do so, after the Reverse/Forward Stock Split has been consummated the Company may, from time to time, repurchase shares of Common Stock pursuant to a repurchase program, privately negotiated sales, or other transactions.Whether or not the Company seeks to purchase shares in the future will depend on a number of factors, including the Company’s financial condition, operating results, and available capital at the time. Effect on Market for Shares and Liquidity.Our Common Stock is currently quoted on the OTCQB Tier of the Pink Sheets over-the-counter market, and we expect that after the Transaction our Common Stock will trade on either the Pink Sheets – Limited Information Tier or the Pink Sheets – No Information Tier.The resulting lack of public information concerning the Company, however, will likely reduce the liquidity of our Common Stock.It is expected that any trading in our Common Stock after the Transaction will only occur on the Pink Sheets or in privately negotiated sales.The Pink Sheets is maintained by OTC Markets Group, Inc., a quotation service that collects and publishes market maker quotes for over-the-counter securities.The Pink Sheets is not a stock exchange or a regulated entity.Price quotations are provided by over-the-counter market makers and company information is provided by the over-the-counter companies.Since market makers (and not the Company) quote our Common Stock in the Pink Sheets, we cannot guarantee that our Common Stock will always be available for trading in the Pink Sheets.There is no assurance that there will be any Pink Sheets quotations after the Transaction or that, if such quotations begin, they will continue for any length of time. Important Information Regarding Beneficial Ownership and Record Ownership Only the shares of Common Stock of those shareholders of record, or “record holders,” identified in our records of security holders as holding less than 400 shares of Common Stock will be exchanged for cash in the Reverse/Forward Stock Split.If you hold your shares in “street name” through a nominee (such as a bank, broker or other third party), you are not considered to be the record holder of those shares.Instead, you are the “beneficial owner” of those shares and your nominee is the record holder.If your nominee is identified in our records of security holders as the record holder of less than 400 shares of Common Stock in the aggregate, those shares will be exchanged for cash in the Transaction.However, your nominee may or may not be identified in our records of security holders as holding your shares.In most cases, your nominee will hold your shares in a “street name” account with the commercial depositary Cede & Co., and Cede & Co. will be listed on our records of security holders as holding those shares, in which case your shares will not be affected by the Transaction.The Reverse/Forward Stock Split will not affect shares of Common Stock held in “street name” accounts with Cede & Co. regardless of the number of shares held by any beneficial owner.Each share of Common Stock held in accounts with Cede & Co. will continue to represent one share of Common Stock after completion of the Reverse/Forward Stock Split.If you believe you may hold shares of Common Stock in “street name,” you should contact your broker or other nominee to determine how your shares are held and whether they will be affected by the Reverse/Forward Stock Split. We elected to structure the Reverse/Forward Stock Split so that it would only affect those record holders identified in our records of security holders to allow shareholders and beneficial owners some flexibility with respect to whether they will continue to hold shares of our Common Stock after the Transaction, and to reduce the cost of the Transaction to the Company.If you hold fewer than 400 shares of Common Stock in “street name” through a nominee holding shares in an account with Cede & Co. and prefer to have your shares exchanged for cash in the Transaction, you must instruct your nominee to transfer your shares, prior to the effective time of the Reverse/Forward Stock Split, into a record account in your name in a timely manner so that you will be considered the record holder immediately prior to the Reverse/Forward Stock Split.If you hold fewer than 400 shares of Common Stock in your own name as a record holder or in “street name” through a nominee not holding shares in an account with Cede & Co. and do not want to have your shares exchanged for cash in the Transaction, you must, prior to the effective time of the Reverse/Forward Stock Split, acquire sufficient additional shares to cause you to hold of record in your or such nominee’s name a minimum of 400 shares or transfer your shares to a “street name” account with Cede & Co.Given the historically limited liquidity in our Common Stock, we cannot assure you that any shares will be available for purchase and thus there is a risk that you may not be able to acquire sufficient shares to meet or exceed the required 400 shares.If you are unable to do so and do not otherwise transfer your shares to a “street name” account with Cede & Co., your shares will be cashed out and you will no longer remain a shareholder after the effective time of the Reverse/Forward Stock Split. 21 Table of Contents Effects of the Transaction on the Shareholders Effects on Holders of Fewer than 400 Shares of Common Stock.Record holders identified in our records of security holders (those shareholders holding shares in their own names and nominees of beneficial owners holding shares in “street name” where such nominee does not hold such shares in an account with Cede & Co.) holding fewer than 400 shares of our Common Stock immediately prior to the effective time of the reverse stock split will receive a cash payment of $1.00 per pre-split share, without interest, and will cease to be our shareholders.Such Cashed Out Shareholders will have no further financial interest in ACI with respect to their cashed-out shares of Common Stock and thus will not have the opportunity to participate in the potential appreciation in the value of such shares or our future growth, if any.However, as most nominees hold shares in accounts with Cede & Co., the Transaction will primarily affect those shareholders holding less than 400 shares in their own names. Cash payments to Cashed Out Shareholders as a result of the Reverse/Forward Stock Split will be subject to income taxation.For a discussion of the material federal income tax consequences of the Reverse/Forward Stock Split, please see the section of this proxy statement captioned “Special Factors—Material U.S. Federal Income Tax Consequences” beginning on page 48 of this proxy statement. If you are a record holder identified in our records of security holders (those shareholders holding shares in their own names) and hold fewer than 400 shares of our Common Stock before the Reverse/Forward Stock Split and want to avoid a cash out of your shares in the Transaction, you must acquire, prior to the effective time of the Transaction, sufficient additional shares to cause you to hold a minimum of 400 shares of record registered in your name immediately prior to the effective time of the Transaction.However, given the historically limited liquidity in our stock, we cannot assure you that any shares will be available for purchase and thus there is a risk that you may not be able to acquire sufficient shares to meet or exceed the required 400 shares.If you were unable to do so, your shares would be cashed out and you would no longer remain a shareholder after the effective time of the Transaction.In the alternative, you can also avoid having your shares cashed out in the reverse stock split portion of the Transaction by transferring, prior to the effective time of the reverse stock split, your shares to “street name” with a nominee holding shares in an account with Cede & Co.In either case, you will have to act far enough in advance so that any purchase of Common Stock and/or consolidation of your accounts containing Common Stock is completed by the close of business prior to the Effective Date of the Reverse/Forward Stock Split.The “Effective Date” is the date upon which the Certificates of Amendment to our Articles of Incorporation become effective and will not be prior to the date of the Special Meeting. Similarly, if you are a beneficial owner holding shares in “street name” through a nominee which holds on an aggregated basis fewer than 400 shares of our Common Stock immediately prior to the effective time of the Transaction and does not hold such shares in an account with Cede & Co., you can avoid a cash out of your shares in the reverse stock split by acquiring, prior to the effective time of the reverse stock split, sufficient additional shares to cause you to hold through your nominee a minimum of 400 shares immediately prior to the Transaction.However, given the historically limited liquidity in our stock, we cannot assure you that any shares will be available for purchase and thus there is a risk that you may not be able to acquire sufficient shares to meet or exceed the required 400 shares.If you were unable to do so, your shares would be cashed out and you would no longer remain a shareholder after the effective time of the reverse stock split.In alternative, you can also avoid having your shares cashed out in the reverse stock split portion of the Transaction by transferring your shares, prior to the effective time of the reverse stock split, into “street name” with a nominee holding shares in an account with Cede & Co. 22 Table of Contents Effects on Holders of 400 or More Shares in Multiple Accounts.The number of shares held by a shareholder in two or more separate but identical record holder accounts will be combined to determine the number of shares of our Common Stock owned by that shareholder and, accordingly, whether the shareholder will be a Cashed Out Shareholder or a Continuing Shareholder.However, we will treat shares of Common Stock held of record in your name and those held in “street name” through a nominee (such as a bank, broker or other third party) separately.We will not combine the number of shares held of record in your name and those in “street name” accounts in determining which shares will be cashed out.Similarly, shares held by record holders in joint accounts, such as by a husband and wife, and shares held in similar capacities will be treated separately, and will not be combined with individual accounts in determining whether a holder will be a cashed-out shareholder or a continuing shareholder.As a result, a shareholder holding 400 or more shares of Common Stock in a combination of street name accounts and record ownership accounts may nevertheless have those shares held of record cashed-out.For example, if you are the record holder of fewer than 400 shares of our Common Stock immediately prior to the effective time of the reverse stock split, you will receive $1.00 in cash per share, without interest, from us for each pre-Transaction share held of record immediately prior to the reverse stock split.The Transaction will not affect shares of Common Stock held by beneficial owners in “street name” through a nominee (such as a bank, broker or other third party) unless such nominee holds on an aggregated basis fewer than 400 shares immediately prior to the effective time of the reverse stock split and does not hold such shares in an account with Cede & Co., in which case such shares will be converted into the right to receive $1.00 in cash per share, as described above.Otherwise, each share of Common Stock held in “street name” will continue to represent one share of Common Stock after completion of the Transaction. If you are in this situation and do not want to have your shares cashed out in the Transaction, you must transfer to your record account sufficient additional shares to cause you to hold in your name a minimum of 400 shares of record immediately prior to the effective time of the reverse stock split portion of the Transaction, or transfer shares held of record in your name to “street name” with a nominee holding shares in an account with Cede & Co. prior to the effective time of the reverse stock split.Given the historically limited liquidity in our stock, we cannot assure you that any shares will be available for purchase and thus there is a risk that you may not be able to acquire sufficient shares to meet or exceed the required 400 shares.As noted above, you will need to take any such action far enough in advance so that any purchase of Common Stock and/or consolidation of your accounts containing Common Stock is completed by the close of business prior to the Effective Date of the Reverse/Forward Stock Split, which is the date on which the Certificates of Amendment to our Articles of Incorporation become effective and will not be prior to the date of the Special Meeting. Effects on Unaffiliated Shareholders Who Hold Fewer Than 400 Shares.The foregoing discussions of “Effects on Holders of Fewer than 400 Shares of Common Stock” and “Effects on Holders of 400 or More Shares in Multiple Accounts” apply equally to both affiliated and unaffiliated shareholders; accordingly, the affects on unaffiliated shareholders who hold fewer than 400 shares of our Common Stock (as well as any affiliated shareholders who might fall into this category) will be as described in those sections.However, it should be noted that we do not believe the Company presently has any affiliated holders of fewer than 400 shares of Common Stock, nor do we expect there to be any affiliated holders of fewer than 400 shares of our Common Stock at the effective time of the Transaction. Effects on Unaffiliated Shareholders Who Hold 400 or More Shares.For record holders identified in our records of security holders (those shareholders holding shares in their own names and nominees of beneficial owners holding shares in “street name” where such nominee does not hold such shares in an account with Cede & Co.) holding 400 or more shares, the Transaction may have the following effects: · Reverse Stock Split and Forward Stock Split.Each share of Common Stock so held immediately prior to the effective time of the reverse stock split will continue to represent one share of Common Stock after completion of the Transaction. · Termination of Exchange Act Registration and Suspension of SEC Reporting Obligations.Our Common Stock is currently registered under the Exchange Act.The registration may be terminated upon application by us to the SEC if there are fewer than 500 holders of record of our Common Stock (because our total assets are less than $10 million).In order to terminate our Common Stock registration under the applicable provisions of the Exchange Act, we will file a Form 15 with the SEC, following the Effective Date for the Transaction, certifying that we have less than 500 record holders and less than $10 million in total assets.Our obligation to file periodic and current reports as a result of our Common Stock’s registration under the applicable provisions of the Exchange Act will be suspended immediately upon filing the Form 15 with the SEC.After the 90-day waiting period following the filing of the Form 15: 23 Table of Contents o our obligation to comply with the requirements of the SEC’s proxy rules and to file proxy statements under Section 14 of the Exchange Act will also be suspended; o our executive officers, directors and 10% shareholders will no longer be required to file reports relating to their transactions in our Common Stock with the SEC under Section 16 of the Exchange Act, and will no longer be subject to the related prohibitions against retaining short-swing profits in our shares of Common Stock; and o persons acquiring more than 5% of our Common Stock will no longer be required to report their beneficial ownership under the Exchange Act. · Consequently, Continuing Shareholders that remain shareholders after the Transaction will have access to less information about us and our business, operations, and financial performance.However, following the filing of the Form 15 with the SEC, if on the first day of any fiscal year we have more than 500 record holders (or more than 300 record holders, if our total assets have not remained less than $10 million), we will once again become subject to the reporting requirements of the Exchange Act.Notwithstanding the suspension of our Exchange Act reporting obligations, we will continue to be subject to the general anti-fraud provisions of applicable federal and state securities laws. · Cost Savings.As detailed above in the section of this proxy statement captioned “Special Factors—Purposes of and Reasons for the Reverse/Forward Stock Split”, we expect to save at least $129,000 on an annual basis by becoming a non-SEC reporting company.We also believe our management team, which currently spends a significant amount of time on activities related to compliance with the Exchange Act and the Sarbanes-Oxley Act, will have more time to devote to responding to the current challenges facing our business and growing long-term shareholder value. · Effect on Market for Shares and Liquidity.Our Common Stock is currently quoted on the OTCQB Tier of the Pink Sheets over-the-counter market, and we expect that after the Transaction our Common Stock will trade on either the Pink Sheets – Limited Information Tier or the Pink Sheets – No Information Tier.The resulting lack of public information concerning the Company, however, will likely reduce the liquidity of our Common Stock.It is expected that any trading in our Common Stock after the Transaction will only occur on the Pink Sheets or in privately negotiated sales.The Pink Sheets is maintained by OTC Markets Group, Inc., a quotation service that collects and publishes market maker quotes for over-the-counter securities through its web site at www.otcmarkets.com.The Pink Sheets is not a stock exchange or a regulated entity.Price quotations are provided by over-the-counter market makers and company information is provided by the over-the-counter companies.Since market makers (and not the Company) quote our Common Stock in the Pink Sheets, we cannot guarantee that our Common Stock will always be available for trading in the Pink Sheets.There is no assurance that there will be any Pink Sheets quotations after the Transaction or that, if such quotations begin, they will continue for any length of time. · Reduction in Publicly Available Information.If we complete the Transaction as described in this proxy statement, our Common Stock will no longer be registered under the Exchange Act and we will no longer be a reporting company under the Exchange Act.We will, therefore, cease to file annual, quarterly, current, and other reports and documents with the SEC, although we do intend to continue to make available to our shareholders unaudited quarterly and audited annual financial information and proxy statements.Parties that remain shareholders after the Transaction will, therefore, have access to less information about us and our business, operations, and financial performance than is currently available.Further, in the event that we terminate the registration of the Common Stock under the Exchange Act, the Company will no longer be subject to the provisions of Sarbanes-Oxley or the liability provisions of the Exchange Act and the officers of the Company will no longer be required to certify the accuracy of the Company’s financial statements. · Possible Decline in the Value of Our Common Stock.Because of the possible limited liquidity for our Common Stock, the suspension of our obligation to publicly disclose financial and other information following the Transaction and the deregistration of our Common Stock under the Exchange Act, Continuing Shareholders may be less able to determine the value of their Common Stock and, accordingly, may experience a significant decrease in the value of their Common Stock. 24 Table of Contents · Aggregate Shareholders’ Equity.The Reverse/Forward Stock Split is estimated to result in the retirement of approximately 92,153 shares of our Common Stock at a cost of $1.00 per share, plus additional transaction costs that we estimate at $136,000.Accordingly (i) our aggregate shareholders’ equity will decrease from approximately $901,272 as of November 27, 2010 to approximately $704,925 on a pro forma basis (after giving effect to the estimated Transaction costs described above, less approximately $31,805 expended prior to the November 27, 2010 balance sheet date) and (ii) the book value per share of our Common Stock as of November 27, 2010, would decrease from $1.20 per share on a historical basis to approximately $1.07 on a pro forma basis. Effect on Beneficial Owners Holding Through Nominees in Accounts with Cede & Co.The Transaction will not cause shares of Common Stock held by shareholders in “street name” through a nominee holding shares through an account with Cede & Co. to be cashed out, regardless of the number of shares held.Each share of Common Stock so held will continue to represent one share of Common Stock after completion of the Transaction.As most nominees hold shares in accounts with Cede & Co., the Transaction will primarily result in those shareholders holding less than 400 shares in their own names to become Cashed Out Shareholders, and most beneficial owners will be affected by the Transaction in the same manner as described above for unaffiliated shareholders who hold 400 or more shares. Effect on Affiliated Shareholders.As of the Record Date, the 7,702 shares of Common Stock beneficially held by our directors and executive officersrepresent approximately 1.03% of our outstanding Common Stock, and the 488,675 shares of Common Stock held by Diana K. Richardson, both individually and as the controlling shareholder of ZBR, Inc., a Subchapter S corporation, represent an additional 65.20% of our outstanding Common Stock.Our affiliates, consisting of our directors, executive officers and 10% shareholders, will participate in the Transaction and will be affected by the Transaction to the same extent as non-affiliates.Each of our executive officers and directors who hold stock, as well as our controlling 10% shareholder, Diana K. Richardson, have indicated that they intend to vote all of their shares of our Common Stock “FOR” the Transaction. Upon the effectiveness of the Reverse/Forward Stock Split, and as a result of the reduction of the number of shares of Common Stock outstanding by approximately 92,153 shares, we estimate that the ownership percentage of our shares of Common Stock held by our directors and executive officers will increase to 1.17%, and the percentage of our outstanding Common Stock held by Diana K. Richardson (both individually and as the controlling shareholder of ZBR, Inc.) will increase to 74.34%, so that the aggregate percentage of the Company’s outstanding Common Stock held by our directors, executive officers and 10% shareholders is expected to increase from approximately 66.23% to approximately 75.52% as a result of the Reverse/Forward Stock Split, which will not affect the control of the Company.The increase in the ownership percentage of our shares of Common Stock held by directors, executive officers and 10% shareholders and the reduction in the number of shares outstanding following the completion of the Transaction is based upon information in the Company’s possession as of the Record Date, as to record holders of our Common Stock.The ownership percentage and the reduction in the number of shares outstanding following the Reverse/Forward Stock Split may increase or decrease depending on purchases, sales and other transfers of our shares of Common Stock by our shareholders prior to the effective time of the Transaction, and the resulting number of shares that are actually cashed out in the Transaction.The ownership percentage of our shares of Common Stock held by directors, executive officers and 10% shareholders and the ownership percentage of the continuing shareholders will proportionally increase or decrease as a result of such purchases, sales and other transfers of our shares of Common Stock by our shareholders prior to the effective time of the Reverse/Forward Stock Split, and depending on the number of shares that are actually cashed out in the Transaction.Like all other Continuing Shareholders, these affiliates also are likely to experience reduced liquidity of their shares of Common Stock. In addition, our executive officers, directors and controlling 10% shareholder may have interests in the Transaction that are different from your interests as a shareholder, and have relationships that may present conflicts of interest.Unlike record holders holding less than 400 shares of Common Stock, due to the extent of and manner in which our directors, executive officers, and our controlling 10% shareholder hold their respective shares, we anticipate that our directors and executive officers, as well as our controlling 10% shareholder, will remain as Continuing Shareholders of ACI and will not be cashed out.Similarly, unlike the Cashed Out Shareholders, because our directors and executive officers, and our controlling 10% shareholder, will not be cashed out, we do not anticipate that they will recognize any taxable gain or loss as a result of the Transaction.See “Special Factors—Potential Conflicts of Interests of Officers, Directors and Certain Affiliated Persons” beginning on page 27 of this proxy statement; “Special Factors—Material U.S. Federal Income Tax Consequences” beginning on page 48 of this proxy statement and “Additional Information Regarding the Company and the Special Meeting—Certain Relationships and Related Transactions” beginning on page 64 of this proxy statement. 25 Table of Contents No Change in Authorized Shares or Par Value of the Company’s Voting Common Stock The number of authorized shares and the par value of the Company’s voting Common Stock will not be affected by consummation of the Reverse/Forward Stock Split.After giving effect to the Reverse/Forward Stock Split, we will continue to have 5,000,000 shares of voting Common Stock authorized, having a par value of $0.10 per share.We intend to return all shares of Common Stock purchased by us from Cashed Out Shareholders to the status of authorized, but unissued shares of Common Stock. Failure to Effect the Reverse/Forward Stock Split Although we are requesting your approval of the Transaction, the Special Transaction Committee and our Board of Directors have reserved the right to rescind, abandon or change their recommendation in favor of the Reverse/Forward Stock Split at any time up to and until the vote of shareholders at the Special Meeting, and the Board has retained authority, in its discretion, to withdraw Proposal 1 and Proposal 2 to amend our Articles of Incorporation to effect the Transaction, and to cancel the Special Meeting, at any time prior to the shareholder vote at the Special Meeting.In addition, even if the Transaction is approved by shareholders at the Special Meeting, the Board may determine not to implement the Transaction if it subsequently determines that the Transaction is not in our best interests or in the best interests of our shareholders, including all unaffiliated shareholders.If for any reason the Transaction is not approved, or if approved, is not implemented, we will not deregister our Common Stock until such time as we are otherwise eligible to do so, which means that we would continue to be a SEC reporting company.Reasons to withdraw the Transaction prior to shareholder approval, or to abandon the Transaction after the Special Meeting but prior to implementation, could include, among other things: · any change in the nature of the holdings of shareholders that would result in us not being able to reduce the number of our record holders below 500 as a result of the Transaction; · any change in the number of record holders that would enable us to deregister our shares of Common Stock without effecting the Transaction; · any change in the number of shares that would be cashed-out in connection with the Transaction, including the shares owned by holders in street name, that would increase in any material respect the cost and expense of the Transaction compared to what we presently estimate; · any material change in the market price of our Common Stock prior to the effective date of the Transaction; and · any adverse change in our financial condition that would cause us to believe that the Transaction would no longer be in our best interests or in the best interests of our shareholders, including all unaffiliated shareholders. If our Special Transaction Committee and Board of Directors decide to abandon the Reverse/Forward Stock Split by taking any of the actions discussed above, we will announce such decision and action to shareholders by filing a Current Report on Form 8-K filed with the SEC and by amending the Schedule 13E-3 filed in connection with the Reverse/Forward Stock Split. 26 Table of Contents Potential Conflicts of Interests of Officers, Directors and Certain Affiliated Persons Our directors, officers and 10% shareholders may have interests in the Reverse/Forward Stock Split that are different from your interests as a shareholder, and have relationships that may present conflicts of interest.These include the following family relationships that exist between certain of our directors and executive officers and our controlling shareholder: Michael Todd Richardson, a director and our Executive Vice President and Chief Operating Officer, is the son of our controlling shareholder, Diana K. Richardson and her late husband, our former Chairman and CEO Michael A. Richardson, and director Thomas L. Richardson is the uncle of the late Michael A. Richardson and the great uncle of Michael Todd Richardson.While our Board of Directors recommends a vote “FOR” the Transaction, to the Company’s knowledge, none of the Company’s affiliates has made a recommendation, in their individual capacities, either in support of or opposed to the Transaction.Our directors and executive officers, as well as our controlling shareholder, have indicated that they intend to vote their shares of our Common Stock “FOR” the Transaction.The shares of stock beneficially held by our directors and executive officersrepresent approximately 1.03% of the outstanding Common Stock eligible to vote at the Special Meeting, and the shares held by Diana K. Richardson, both individually and as the controlling shareholder of ZBR, Inc., a Subchapter S corporation, represent an additional 65.20% of the outstanding Common Stock eligible to vote at the Special Meeting.Accordingly, if all of such shares are voted as indicated, they collectively will represent 66.23% of the total outstanding voting power of our Common Stock, which will ensure the approval of the Reverse/Forward Stock Split. Upon the effectiveness of the Reverse/Forward Stock Split, and as a result of the reduction of the number of shares of Common Stock outstanding by approximately 92,153 shares, we estimate that the ownership percentage of our shares of Common Stock held by our directors and executive officers will increase to 1.17%, and the percentage of our outstanding Common Stock held by Diana K. Richardson (both individually and as the controlling shareholder of ZBR, Inc.) will increase to 74.34%, so that the aggregate percentage of the Company’s outstanding Common Stock held by our directors, executive officers and 10% shareholders is expected to increase from approximately 66.23% to approximately 75.52% as a result of the Reverse/Forward Stock Split, which will not affect the control of the Company.The increase in the ownership percentage of our shares of Common Stock held by directors, executive officers and 10% shareholders and the reduction in the number of shares outstanding following the completion of the Transaction is based upon information in the Company’s possession as of the Record Date, as to record holders of our Common Stock.The ownership percentage and the reduction in the number of shares outstanding following the Reverse/Forward Stock Split may increase or decrease depending on purchases, sales and other transfers of our shares of Common Stock by our shareholders prior to the effective time of the Transaction, and the resulting number of shares that are actually cashed out in the Transaction.The ownership percentage of our shares of Common Stock held by directors, executive officers and 10% shareholders and the ownership percentage of the continuing shareholders will proportionally increase or decrease as a result of such purchases, sales and other transfers of our shares of Common Stock by our shareholders prior to the effective time of the Reverse/Forward Stock Split, and depending on the number of shares that are actually cashed out in the Transaction. Additionally, our directors, executive officers and any shareholders who own more than 10% of our outstanding Common Stock will experience certain advantages after the Transaction in that they will be relieved of certain SEC reporting requirements and “short-swing trading” provisions making them liable to recovery of “short-swing profits” under Section 16 of the Exchange Act, and persons acquiring more than 5% of our Common Stock will no longer be required to report their beneficial ownership under the Exchange Act.Furthermore, information regarding their compensation and stock ownership will no longer be publicly available.In addition, by deregistering the Common Stock under the Exchange Act subsequent to the consummation of the Transaction, we will no longer be prohibited, pursuant to Section 402 of the Sarbanes-Oxley Act, from making personal loans to our directors or executive officer, although no such loans currently are contemplated. 27 Table of Contents Alternatives Considered As stated above in the section of this proxy statement captioned “Special Factors—Background of the Transaction,” the Special Transaction Committee and our Board of Directors considered other methods of effecting a transaction to deregister our Common Stock under the Exchange Act and suspend the Company’s SEC reporting obligations, but ultimately rejected each of these alternatives and determined that the Transaction was preferable to the other alternatives.There was no consideration of any other alternatives that were not related to deregistration of our Common Stock. When considering the various alternatives to the Transaction, the primary focus was the level of assurance that the selected alternative would result in us having fewer than 500 record owners of our Common Stock, thus allowing us to achieve our objective of terminating registration of our Common Stock under the Exchange Act, the time frame within which such alternative could reasonably be expected to be achieved, again relative to the other alternatives under consideration, as well as the potential costs of the alternative transactions. · Issuer Tender Offer.In this alternative, we would offer to purchase a set number of shares within a specific timetable.The results of an issuer tender offer would be unpredictable, however, due to the fact that participation by shareholders in a tender offer is voluntary, and we would have no assurance that enough shareholders would tender all of their shares of our Common Stock to reduce the number of record holders of our Common Stock to fewer than 500.Moreover, the rules governing tender offers require equal treatment of all shareholders, including pro rata acceptance of offers from shareholders.As a result, if the number of tendered shares exceeded the number of shares sought in the offer, we would be required to accept shares ratably, which would not result in a reduction in the number of our record shareholders.Additionally, the cost of effecting an issuer tender offer likely could be greater than the cost of implementing the Reverse/Forward Stock Split, since partial tenders by larger holders would require payment for tendered shares without reducing the number of record holders.The Special Transaction Committee and the Board considered that since they could not guarantee or predict with certainty how many shares would be tendered or the number of record holders that would be eliminated, the possibility existed that such a transaction would not reduce the number of record holders to below 500, and the estimated costs of this type of transaction potentially could be higher than the costs of the Transaction.As a result of these disadvantages, the Special Transaction Committee and our Board of Directors determined not to pursue this alternative. · Odd-Lot Tender Offer.Unlike a traditional issuer tender offer, an odd lot tender offer would be offered only to shareholders owning a set number (or fewer) shares of our Common Stock.A principal disadvantage of such an approach, however, results from the voluntary nature of the program.Because shareholders would not be required to participate in the program, the Company could not be certain at the outset whether a sufficient number of odd-lot shareholders would participate and thereby result in the number of shareholders being reduced to below 500.In terms of timing, such a program, especially after giving effect to any extensions of deadlines for tendering into the program, would likely necessitate a longer time frame than that of the Reverse/Forward Stock Split.As a result of these disadvantages, the Board of Directors and the Special Transaction Committee rejected this alternative. · Reclassification of a Portion of Our Common Stock.The Board of Directors and the Special Transaction Committee also considered undertaking a transaction in which all record holders of fewer than a set number of shares of Common Stock would have their shares reclassified into shares of a new series of non-voting preferred stock, which would have been structured to reduce the number of shareholders of record of the Company’s Common Stock below 500, while also resulting in fewer than 500 record holders of the new series of non-voting preferred stock.Such a transaction would have offered the advantage of allowing all of our current shareholders to maintain an equity interest in the Company and also might have been less costly than the Reverse/Forward Stock Split, since it would not have required us to cash out any of our smaller shareholders.This alternative was not deemed feasible, however, because the current distribution of shares among our record holders includes over 200 accounts grouped near the middle of our record of Common Stock holders (arranged in descending order by number of shares held) which all hold exactly the same number of shares of Common Stock.As a result, we would have been unable to select any “dividing line” for splitting our existing population of record shareholders into two groups without one of those groups still having very close to 500 shareholders of record.While we do not expect our total assets to exceed $10 million in the reasonably foreseeable future, our Special Transaction Committee and Board also took note of the fact that there was no scenario under which such a reclassification could result in ACI having fewer than 300 record holders of any outstanding class of stock.Accordingly, a reclassification could not provide sufficient assurance that the Company would be able to realize one of our primary purposes for the Transaction – achieving long-term cost savings for the benefit of our remaining shareholders by becoming, and remaining, exempt from the registration and public reporting requirements of the Exchange Act.As a result of this significant disadvantage, the Board of Directors and the Special Transaction Committee rejected this alternative. 28 Table of Contents · Partial Cash-Out Merger.The Board of Directors and the Special Transaction Committee also considered the feasibility of a transaction in which the Company would cash out shareholders owning less than a specified number of shares by merging a newly-formed subsidiary of the Company with and into the Company.While the effect of this transaction would be similar to that of the Reverse/Forward Stock Split, the Board of Directors and the Special Transaction Committee rejected this alternative because of the greater complexity of this type of transaction and the additional documentation required, including but not limited to the formation of a new entity and the possible need to assign or amend material contracts of the Company, which would likely result in significant additional legal and other administrative costs. · Taking the Company Completely Private.The Board of Directors and the Special Transaction Committee also considered the feasibility of a transaction, structured either as a reverse stock split or a full cash-out merger, in which all shareholders other than the Company’s controlling shareholder would receive cash for their shares and terminate their equity ownership in ACI.While this approach would have had the advantage of offering a liquidity event to all shareholders other than our controlling shareholder, our Special Transaction Committee and Board of Directors decided that such a transaction would be cost prohibitive for the Company at this time, due to both the far larger number of shares that would have to be acquired and the significantly greater legal complexities and expense of such a transaction.The Board and Special Transaction Committee also noted that, in comparison to a full going private transaction, the Reverse/Forward Stock Split that is the subject of this proxy statement would only require us to cash out approximately 12.3% of the Company’s current equity ownership, while achieving a significant reduction in ongoing administrative overhead that will benefit the Continuing Shareholders, who represent approximately 87.7% of our currently outstanding shares.As a result of these considerations, the Board of Directors and the Special Transaction Committee rejected the alternative of taking the Company completely private. · Repurchase of Shares in the Open Market or in Privately Negotiated Transactions.The Special Transaction Committee and the Board also considered making periodic repurchases of our Common Stock in the open market or in privately negotiated transactions.However, the Special Transaction Committee and the Board noted that this method would be lengthy and, due to the large number of very small accounts included among ACI’s record shareholders, to date the Company’s repurchase of numerous shares over the past few years in response to periodic, unsolicited requests from shareholders had not resulted in significant progress towards reducing the number of record holders below 500.Further, because the participation by selling shareholders in a repurchase program is voluntary, there would continue to be no assurance that the Company could ever reduce the number of record holders of its Common Stock below 500 by following this approach.Accordingly, the Board of Directors and the Special Transaction Committee also rejected this alternative. · Remaining a SEC Reporting Company.The Special Transaction Committee and the Board also considered the possibility of remaining a SEC reporting company.In that case, the Special Transaction Committee and the Board believed that we would continue to incur the significant expenses of being a public company without enjoying many of the benefits traditionally associated with SEC reporting company status, including, but not limited to, raising capital in the public markets, stock liquidity and the ability to use our Common Stock as currency for acquisitions.The Special Transaction Committee and the Board ultimately concluded that becoming a non-SEC reporting company would be in our best interests and in the best interests of our shareholders and, accordingly, rejected this alternative. After carefully reviewing all of these alternatives, for the reasons discussed above, the Special Transaction Committee recommended, and the Board approved, the Reverse/Forward Stock Split as the most expeditious and economical way of changing our status from that of a SEC reporting company to that of a non-reporting company. 29 Table of Contents Fairness of the Reverse/Forward Stock Split As discussed above in the section of this proxy statement entitled “Special Factors—Background of the Reverse/Forward Stock Split,” in order to provide a fair and independent consideration of this transaction, the Board of Directors appointed a Special Transaction Committee consisting of three non-employee directors, Danny R. Skates (Chairman), Virgil E. Bishop and Andrew V. Douglas.The Special Transaction Committee was given the exclusive power and authority of the Board to, among other things: · determine the fairness to ACI and our unaffiliated shareholders of engaging in a Going Private Transaction that would reduce ACI’s number of record shareholders to a level that would allow ACI to terminate the registration of our Common Stock under the Exchange Act · select, and approve the terms of the engagement of, an independent outside financial advisor to assist the Special Transaction Committee and Board in valuing our Common Stock and assessing the various alternatives for engaging in such a transaction; and · recommend to the Board what, if any, action should be taken by ACI, including recommending the appropriate type of Going Private Transaction to allow the Company to deregister its Common Stock under the Exchange Act, and the recommended terms thereof. Messrs. Skates, Bishop and Douglas were chosen to serve on the Special Transaction Committee because they are “independent,” as such term is defined under SEC Exchange Act Rule 10A-3, and each of them also qualifies as “independent” within the meaning of Rule 5605(a)(2) of The NASDAQ Stock Market’s listing standards (which, while ACI is not listed on NASDAQ, is used for purposes of evaluating director independence in our annual proxy statements).None are currently employed as an officer or employee of the Company, beneficially own, directly or indirectly, more than 10% of the Common Stock, or hold any other relationship which, in the opinion of the Board of Directors, would interfere with the exercise of independent judgment in carrying out their responsibilities as directors and members of the Special Transaction Committee.Messrs. Skates, Bishop and Douglas, in addition to being independent directors of the Company, have been Board members since 2001, 1987 and 1998, respectively, and are familiar with our business and prospects. The Special Transaction Committee has fully reviewed and considered the terms, purpose, alternatives, and effects of the Reverse/Forward Stock Split and has determined and reasonably believes that the Reverse/Forward Stock Split is in the best interests of the Company and is substantively and procedurally fair to each group of affiliated and unaffiliated shareholders of the Company, including the unaffiliated Cashed Out Shareholders who, individually, will receive cash in lieu of fractional shares fewer than one whole share and the unaffiliated Continuing Shareholders, individually, who will remain shareholders of the Company after the Reverse/Forward Stock Split.After studying the Reverse/Forward Stock Split and its anticipated effects on our shareholders, the Special Transaction Committee unanimously approved the Reverse/Forward Stock Split. The Board of Directors and the Special Transaction Committee believe that they have a fiduciary responsibility to all shareholders of the Company, including the Cashed Out Shareholders as well as the Continuing Shareholders.Paying excessive cash consideration to shareholders with fewer than 400 shares of Common Stock would not be fair to the Continuing Shareholders remaining after the Reverse/Forward Stock Split, while paying inadequate cash consideration would not be fair to our Cashed Out Shareholders receiving such consideration in exchange for their shares.In upholding its fiduciary responsibility to all of the shareholders of the Company, the Special Transaction Committee reviewed and considered the terms, alternatives, and effects of the Reverse/Forward Stock Split on each of the Cashed Out Shareholders, the Continuing Shareholders, and the Company.The Special Transaction Committee considered the presentation and valuation analyses of Southard Financial of Memphis, Tennessee, a specialized consulting and valuation firm focusing on providing stock valuations to companies and financial institutions located throughout the United States, as outlined in its fairness opinion, which is discussed in greater detail in the section below entitled “Special Factors—Opinion of Independent Financial Advisor.” 30 Table of Contents Procedural Fairness Our Board of Directors, including all of the directors who are not employees of the Company, decided not to engage an unaffiliated representative to act solely on behalf of our unaffiliated shareholders for the purpose of negotiating the terms of the Transaction or preparing a report covering the fairness of the Transaction. In reaching this decision, the Board of Directors considered the fact that retaining an unaffiliated representative would be an added expense of the Transaction which the Board did not believe would affect the outcome of the Transaction because a majority vote of the unaffiliated shareholders is not required under Georgia law.Rather, the Board established the Special Transaction Committee to consider and evaluate the advisability of a Reverse/Forward Stock Split that would permit us to deregister our Common Stock with the SEC, the various alternatives relative to such a transaction, the related advantages and disadvantages to us and our unaffiliated shareholders of each of those alternatives, the fairness of the consideration to be paid to shareholders cashed out in the reverse stock split, both to our unaffiliated Cashed Out Shareholders and to our Continuing Shareholders as a result of the Transaction, and to make a recommendation to our full Board of Directors concerning the advisability of the Transaction.The Board believes that the Special Transaction Committee, each of whose members is independent as discussed above, was sufficient to protect the interests of unaffiliated shareholders.In addition, the Special Transaction Committee took note of the fact that the interests of unaffiliated shareholders inherently varied depending upon whether any particular unaffiliated shareholder held 400 shares or more, or fewer than 400 shares, of the Company’s Common Stock of record.Although there was no third party that acted independently on behalf of the unaffiliated shareholders, the members of the Special Transaction Committee reviewed the Transaction and made a recommendation regarding the Transaction that they believed to be fair to the unaffiliated shareholders. The Special Transaction Committee and the Board of Directors also noted that this proxy statement, along with our other filings with the SEC, provide a great deal of information for unaffiliated shareholders to make an informed decision as to the Transaction, and that no special provision for the review of our corporate files was necessary.The Special Transaction Committee and the Board of Directors noted as well that, subject to certain conditions, Georgia law already provides shareholders with the right to review the Company’s books and records. The Special Transaction Committee and the Board of Directors also determined not to condition the approval of the Transaction on approval by a majority of unaffiliated shareholders.The Special Transaction Committee and the Board of Directors noted that affiliated and unaffiliated shareholders will be treated equally in the Transaction.If separate approval of unaffiliated shareholders were required, our affiliated shareholders would receive lesser voting rights than unaffiliated shareholders solely on the basis of their affiliate status even though they will receive no additional benefits or different treatment in the Transaction, and any such requirement would prevent a majority of the outstanding shares of our Common Stock from participating in the consideration of the proposed Transaction.Our executive officers, directors and controlling 10% shareholder presently collectively hold shares of Common Stock representing approximately 66.23% of the issued and outstanding shares eligible to vote on the Transaction (see “Special Factors—Potential Conflicts of Interests of Officers, Directors and Certain Affiliated Persons” beginning on page 27).Moreover, because of the disparate nature of our unaffiliated shareholder base, with a large number of shareholders holding relatively few shares, the Board considered that there was a significant possibility that a large percentage of shares of Common Stock would not be voted.Furthermore, a vote of the majority of unaffiliated shareholders is not required under Georgia law.Finally, in considering this issue the Special Transaction Committee and Board also noted that shareholders will have the option to increase, divide, or otherwise adjust their existing holdings at any time prior to the Effective Date of the Reverse/Forward Stock Split, so as to retain some or all of their shares of Common Stock, or to receive cash for some or all of their shares, as they see fit.While a shareholder might not be able to acquire or sell sufficient shares to control whether he or she remains a shareholder following the effective time of the Transaction, due to the historically limited liquidity in our stock, nevertheless, as discussed above under “Special Factors—Effects of the Reverse/Forward Stock Split” beginning on page 19, the same objective may be accomplished by depositing shares of Common Stock into, or withdrawing shares from, an account with a bank, broker or other nominee that holds shares in “street name” through Cede & Co. prior to the effective time of the Transaction. The Transaction will not affect shares of Common Stock held by beneficial shareholders in “street name” through a nominee (such as a bank, broker or other third party) unless such nominee holds on an aggregated basis fewer than 400 shares immediately prior to the effective time of the reverse stock split and does not hold such shares in an account with Cede & Co., in which case such shares will be converted into the right to receive the cash consideration payable to Cashed Out Shareholders.Otherwise, each share of Common Stock held in “street name” will continue to represent one share of Common Stock after completion of the Transaction.However, anyone holding fewer than 400 shares of Common Stock in “street name,” or in a combination of “street name” and of record, who wants to have such shares exchanged for cash in the Transaction, can arrange to transfer those shares into a record account in their name in a timely manner in order to be considered a record holder immediately prior to the Transaction. 31 Table of Contents The Special Transaction Committee also noted that, although we estimate the Transaction will increase the percentage of our outstanding Common Stock held by our directors and executive officers by an immaterial amount, from 1.03% to 1.17%, and will increase the percentage of our outstanding Common Stock held directly or indirectly by our controlling shareholder, Diana K. Richardson, from 64.58% to 74.34%, these changes will not affect the control of the Company. Substantive Fairness The Special Transaction Committee and our Board of Directors reasonably believe that the Reverse/Forward Stock Split is substantively fair to the unaffiliated shareholders, including the unaffiliated Cashed Out Shareholders, individually, and the unaffiliated Continuing Shareholders, individually.The factors considered by the Special Transaction Committee in reaching its conclusion as to the substantive fairness of the Reverse/Forward Stock Split are discussed below. The Special Transaction Committee and the Board considered, among other things, the factors listed below, as well as the alternatives to the Transaction as noted above in “Special Factors—Alternatives Considered” (beginning on page 28) in reaching their conclusions as to the substantive fairness of the Transaction.The Special Transaction Committee and the Board did not assign specific weight to any factors they considered, nor did they apply them in a formulaic fashion.However, they particularly noted the opportunity in the Transaction for shareholders with fewer than 400 shares of Common Stock to sell their holdings at a price which, while less than the $1.50 price paid in the most recent two sporadic trades that occurred approximately one month and two months, respectively, prior to the Board’s approval of the Transaction, nevertheless represents a premium of about 50% over the average bid price for the Common Stock on the Pink Sheets during ACI’s fiscal 2010 and the first half of fiscal 2011 ($0.66-$0.68 per share) and a premium of approximately 33% over Southard’s initial $0.75 per share valuation of our Common Stock as of August 31, 2010.It was also noted that the Transaction price represents a premium to the few isolated trades that occurred during the Company’s fiscal year 2010 and the first half of its fiscal 2011, while keeping the Transaction consideration consistent with the $1.00 per share price paid by the Company in its voluntary share repurchases in response to unsolicited shareholder requests over the past several years.The Special Transaction Committee and Board also particularly noted the fact that shareholders wishing to retain an equity interest in ACI following the Transaction could do so by ensuring through market purchases that they owned at least 400 shares of Common Stock of record immediately prior to the effective time of the Transaction, or otherwise by transferring their shares into a “street name” account held through a nominee (such as a bank, broker or other third party) in an account with Cede & Co.The Special Transaction Committee also noted the significance of our projected cost and time savings resulting from the Transaction, which will benefit both affiliated and unaffiliated Continuing Shareholders.The discussion below is not meant to be exhaustive, but we believe it includes all material factors considered by the Special Transaction Committee and our Board of directors in making their determinations. Future Cost and Time Savings.As detailed above in the section of this proxy statement captioned “Special Factors—Purposes of and Reasons for the Reverse/Forward Stock Split” on page 9, we expect to realize significant cost savings by the elimination of most of the expenses related to the disclosure, reporting and compliance requirements of the Exchange Act and the Sarbanes-Oxley Act, and other accounting, legal, printing and other miscellaneous costs associated with being a publicly traded company.We estimate these savings will amount to a minimum of approximately $129,000 per year (including estimated additional costs of at least $15,000 per year if we remain a public reporting company beyond our fiscal year ending in May 2011 and are required – starting with our Form 10-Q for the first quarter of our fiscal 2012 – to begin providing our financial statements to the SEC in XBRL format).Further, if we remain a publicly reporting company, the Dodd-Frank Act is expected to result in increased compliance costs for us due to new executive compensation and corporate governance requirements, though the extent of these costs and disclosures are still not known.In addition, the Special Transaction Committee and the Board noted that we would eliminate the time and effort that our management currently spends preparing and reviewing the reports we file with the SEC under the Exchange Act and the Sarbanes-Oxley Act and, after the Transaction, management will have the opportunity to allocate more time to responding to the current challenges facing our business and growing long-term shareholder value. Market Price History for Our Common Stock, and Ability to Provide Liquidity to a Large Number of Small Shareholders.The Special Transaction Committee and the Board noted that the trading volume in our Common Stock on the Pink Sheets has been, and continues to be, extremely limited.During our fiscal year 2010 (June 1, 2009 to May 31, 2010), 3,800 shares were traded on two trading days in the first fiscal quarter at a weighted average price of $0.75 per share; 4,600 shares were traded on five trading days in the second fiscal quarter at a weighted average price of $0.95 per share; and 9,500 shares were traded on three trading days in the third fiscal quarter at a weighted average price of $0.67 per share.No shares were traded in the fourth quarter of fiscal 2010 (ended May31, 2010) or in the first two quarters of fiscal 2011 (June 1, 2010 to November 30, 2010).As mentioned above, at the beginning of our third quarter of fiscal 2011, there were two trades at $1.50 per share: 200 shares on November29, 2010 and 1,000 shares on January 3, 2011.In conjunction with this examination of liquidity in the market for our Common Stock, the Special Transaction Committee and Board also noted that the number of our record holders holding fewer than 400 shares of our Common Stock was very significant relative to the number of “record holders” holding 400 or more shares of our Common Stock, representing approximately 79% of our total number of record shareholders, although such holders represent only approximately 12.3% of ACI’s current equity ownership.Accordingly, the Special Transaction Committee and Board observed that the Transaction provides a large number of our small record holders with the opportunity to obtain cash for their shares in a very limited trading market without incurring brokerage commissions, at a price that represents a premium over the average bid price for our Common Stock on the Pink Sheets during fiscal 2010 and the first half of our fiscal year 2011, and also represents a premium to the few isolated trades that occurred during the Company’s fiscal year 2010 and the first half of its fiscal 2011 (excluding two trades that occurred at $1.50 per share approximately one month and two months, respectively, prior to our Board’s approval of the Transaction), without requiring ACI to cash out a significant portion of our total shareholders’ equity.In considering the price to be paid to Cashed Out Shareholders in the Transaction, the Special Transaction Committee and Board also noted that keeping the price at $1.00 per share would be consistent with the price paid by the Company in all of its voluntary share repurchases in response to unsolicited shareholder requests over the past several years, which would avoid treating Cashed Out Shareholders in the Transaction less favorably than those whose shares were repurchased in these prior transactions. 32 Table of Contents Valuation Analysis and Fairness Opinion of the Independent Financial Advisor.In determining the cash amount to be paid to Cashed Out Shareholders in the Transaction, the Special Transaction Committee and Board of Directors considered the implied valuation ranges of our Common Stock on an enterprise value basis as presented in Southard’s presentation dated November 17, 2010.In particular, the Special Transaction Committee and Board of Directors relied on and adopted Southard’s discussion and analysis of the factors considered in arriving at valuation of the Company’s Common Stock on a going concern, or enterprise value basis as set forth in detail on pages 9 through 20 of the financial advisor’s valuation presentation attached as Annex C to this proxy statement.The Special Transaction Committee and Board of Directors considered an asset based valuation of the Company to the extent set forth in Southard’s analysis of ACI’s overall going concern value. However,the Special Transaction Committee and Board did not consider the net book value of the Company’s assets to be a material indicator of the value of our Common Stock, both because it is merely indicative of historical cost and because over 60% of ACI’s total assets consists of inventory held for sale to our customers in the ordinary course of business. Net fixed assets, which represent approximately 13% of our total assets, consist primarily of leasehold improvements, furniture and fixtures, and vehicles, and are substantially depreciated (with current book value representing approximately 15% of original cost).All of the Company’s grocery store locations are leased, and ACI does not own any real estate.The Special Transaction Committee and Board also considered the fact that used grocery store fixtures, which, as noted on page 11 of Southard’s valuation report, represent over 85% of the Company’s fixed assets at original cost, would be unlikely to generate any significant amount of revenue if sold, as opposed to being employed in ACI’s ongoing business operations, given their age and the weakness of the market for such used equipment.Our Special Transaction Committee and Board of Directors also considered a liquidation analysis of the Company’s assets to be of minimal relevance to determining the fair value of our Common Stock, in light of the factors set forth above in relation to net book value as well as the fact that (i) ACI will remain as a continuing business following the Transaction, (ii) the Transaction will not result in a change in control of the Company, and (iii) the values set forth in such an analysis could only be realized in a sale of the Company or a sale of all of its assets, which we have no current intention to pursue. In reaching their final decisions to approve the Transaction and recommend it to our shareholders, our Special Transaction Committee and Board of Directors also relied upon and adopted the written opinion of Southard rendered on February 8, 2011, to the effect that, as of the date and based upon the assumptions made, matters considered and limits of review set forth therein, the consideration to be received by Cashed Out Shareholders pursuant to the Transaction is fair, from a financial point of view, to our unaffiliated Cashed Out Shareholders as well as to our unaffiliated Continuing Shareholders.For more information about Southard’s analysis, you should read the discussion below under “Special Factors—Opinion of Independent Financial Advisor” beginning on page38.A copy of Southard’s fairness opinion is attached as Annex D to this proxy statement. Equal Treatment of Affiliated and Unaffiliated Holders of Our Shares.The Transaction will not affect record holders and beneficial owners of our shares differently on the basis of affiliate status.The determining factors in whether a record holder or beneficial owner will be a Cashed Out Shareholder or Continuing Shareholder following the Transaction are the number of shares of our Common Stock held by the record holder or beneficial owner immediately prior to the Transaction, and the manner in which such shares are held (through a nominee as a record holder or in an account with Cede & Co.).However, due to the extent of and the manner in which our affiliates hold shares, our affiliates will remain as Continuing Shareholders, while other record holders (or beneficial owners holding through such record holders) that own fewer than 400 shares of our Common Stock will be cashed out. Potential for Shareholders to Control Decision to Remain a Holder of or Liquidate Our Shares.Current record holders of fewer than 400 shares can remain shareholders of us by acquiring additional shares so that they hold of record at least 400 shares immediately before the Transaction or by transferring their shares into “street name” through a broker or other nominee in an account with Cede & CoConversely, record holders that hold 400 or more shares and desire to liquidate their shares in connection with the Transaction (at the price offered by us) can reduce their holdings to less than 400 shares by selling shares or otherwise transferring some of their shares to “street name” prior to the Transaction.It should be noted that as there is a limited trading market for our Common Stock on the Pink Sheets, a shareholder seeking to either increase or decrease holdings prior to the Effective Date of the Transaction may not be able to do so.As a result, there can be no assurance that a shareholder will be able to acquire or sell sufficient shares to control whether such shareholder remains a shareholder following the Effective Date of the Transaction. 33 Table of Contents Availability of Dissenters’ Rights Under Georgia Law.In addition to the ability to exercise control over the number of shares of Common Stock held “of record” as described above, the Special Transaction Committee and Board also considered fact that any Cashed Out Shareholders who choose to do so will be entitled to dissent from the Reverse/Forward Stock Split and obtain payment for the fair value of their shares by complying with the procedures detailed in Part 2, Article 13 of the Georgia Business Corporation Code.For a more detailed discussion of applicable dissenters’ rights and the procedures that must be followed to effectively exercise such rights under Georgia law, please refer to the section of this proxy statement captioned “Special Factors—Dissenters’ Rights” beginning on page 45. Disadvantages of the Reverse/Forward Stock Split: The Special Transaction Committee and the Board also considered the disadvantages of the Transaction, including: No Participation in Future Growth by Cashed-out Shareholders.Cashed Out Shareholders (those owning fewer than 400 shares of our Common Stock of record at the effective time of the Transaction) will not have an opportunity to liquidate their shares at a time and for a price of their choosing; instead, they will be cashed out and will no longer be shareholders of the Company, and will not have the opportunity to participate in or benefit from future potential appreciation in the Company’s value, if any. Disparate Treatment of Beneficial Owners.Beneficial owners holding shares of Common Stock in “street name” will be treated differently than our shareholders of record (as identified in our records of security holders).Shareholders of record holding fewer than 400 shares of our Common Stock immediately prior to the effective time of the reverse stock split will be cashed out in the Transaction.However, beneficial owners holding in “street name” through a nominee as the shareholder of record (such as a bank, broker or other third party) which holds an aggregate of 400 or more shares immediately prior to the effective time of the reverse stock split will not be cashed out and will remain as Continuing Shareholders following the Transaction.Similarly, beneficial owners holding shares in “street name” immediately prior to the effective time of the reverse stock split through a nominee as the shareholder of record (such as a bank, broker or other third party) in an account with Cede & Co., regardless of the number of shares held, will not be cashed out and will remain as Continuing Shareholders following the Transaction.Since most nominees hold shares in accounts with Cede & Co., most beneficial owners will not be cashed out in the Transaction regardless of the number of shares of Common Stock they beneficially own. Less Information About the Company Available to Continuing Shareholders and Others.After completion of the Transaction, we will cease to file annual, quarterly, current, and other reports and documents with the SEC.While the Company intends to continue to make information regarding the Company’s business and results of operations available to our shareholders after the Reverse/Forward Stock Split, we can make no assurances as to the type of information that we will provide, the form in which the information will be presented, and the frequency with which we will make such information available. As such, shareholders remaining in the Company following the Reverse/Forward Stock Split and our vendors and customers will not have available all of the information regarding the Company’s operations and results that is currently available in the Company’s filings with the SEC.As a result, it may be more difficult for our vendors and customers to determine the creditworthiness of the Company. Termination of Public Reporting Company Obligations.Once our Common Stock ceases to be registered under the Exchange Act, the Company will no longer be subject to public reporting company obligations, such as the provisions of Sarbanes-Oxley or certain liability provisions of the Exchange Act.Although we will no longer be required to file financial statements with the SEC or to provide such information to shareholders, any financial statements we elect to provide will no longer be required to be certified by the officers of the Company. 34 Table of Contents Discontinued Reporting Obligations of Certain Insiders.Our executive officers, directors and 10% shareholders will no longer be required to file reports relating to their transactions in our Common Stock with the SEC under Section 16 of the Exchange Act, and will no longer be subject to the related prohibitions against retaining short-swing profits in our shares of Common Stock.Additionally, any persons acquiring more than 5% of our Common Stock will no longer be required to report their beneficial ownership under the Exchange Act. Possible Reduction in Liquidity and/or Value of Our Common Stock.While we anticipate that our Common Stock will continue to be quoted on either the “Limited Information” or the “No Information” tier of the Pink Sheets OTC market, due to the possible limited liquidity for our Common Stock, the suspension of our obligation to publicly disclose financial and other information following the Reverse/Forward Stock Split and the deregistration of our Common Stock under the Exchange Act, Continuing Shareholders may potentially experience a significant decrease in the liquidity and/or the market value of their Common Stock.In addition, because market makers (and not the Company) quote our Common Stock in the Pink Sheets, we cannot guarantee that our Common Stock will always be available for trading in the Pink Sheets. Approval of the Transaction Is Virtually Assured.As of the Record Date, approximately 66.23% of our issued and outstanding shares of Common Stock eligible to vote with respect to the Transaction were collectively held by our directors and executive officers (who hold approximately 1.03% of our outstanding Common Stock), and by our controlling shareholder, Diana K. Richardson (who individually, and as the controlling shareholder of ZBR, Inc., a Subchapter S corporation, holds approximately 65.20% of our outstanding Common Stock). As noted above, our directors, executive officers, and controlling shareholder have indicated that they intend to vote all of their shares of our Common Stock “FOR” the Transaction. If such persons vote their shares as indicated, this will assure approval of the Transaction at the Special Meeting. Initial Transaction Costs and Financial Impact.We estimate that the cost of payment to Cashed Out Shareholders, professional fees and other expenses of the Reverse/Forward Stock Split will total approximately $228,153, consisting of approximately $92,153 for the cash-out of the shares of Cashed Out Shareholders, and approximately $136,000 of other estimated costs of the Transaction).Such amount includes $51,900 already expended prior to our public announcement of the Transaction.This total amount could be larger or smaller depending on, among other things, the number of shares that are actually cashed-out in the Transaction or an increase in the costs and expenses of the Transaction.We currently expect to fund these costs through a combination of funds provided by our operating cash flows and borrowings under our revolving line of credit with our primary lender, Gateway Bank & Trust Company.Accordingly, we expect the aggregate impact of these costs to reduce our cash balances on hand, and increase borrowings under our revolving credit facility to the extent of any of such costs that we do not fund out of operating cash flows, following the completion of the Transaction.We also may finance a portion of the costs of the Transaction through additional long term debt incurred with Gateway, although we presently do not have any such additional borrowing arrangements in place.See “Special Factors—Source of Funds and Expenses” beginning on page 44 of this proxy statement.However, we expect these costs to be offset in less than two years’ time by the cost savings of at least $129,000 per year we expect as a result of the Transaction. Risk That ACI Could Once Again Become Subject to SEC Filing Requirements.The Reverse/Forward Stock Split and subsequent filing of a Form 15 to deregister our Common Stock will result in the suspension, and not the termination, of our filing obligations under the Exchange Act.If on the first day of any fiscal year after the suspension of our filing obligations we have more than 500 shareholders of record (or more than 300 shareholders of record if our assets at such time exceed $10 million), then we must resume reporting pursuant to Section 15(d) of the Exchange Act, which would result in our once again incurring many of the expenses that we expect to save by virtue of the Transaction. Possible Reduction in Management Incentives.The deregistration and subsequent decreased liquidity of our Common Stock may result in the Company having less flexibility in attracting and retaining executives and other employees because equity-based incentives (such as stock options) tend not to be viewed as having the same value in a non-public reporting company.Since our stock has never significant market liquidity, however, historically we have not utilized such incentives as part of our compensation programs. Our Common Stock May Be Less Attractive As Acquisition Currency.Our Common Stock may be a less attractive acquisition currency, as an acquirer of illiquid securities of a privately held company must depend on liquidity either via negotiated buy-out or buy-back arrangements, or a liquidity event by the Company that is generally outside of an acquirer’s control.Historically, however, we have not utilized our stock to fund acquisitions. 35 Table of Contents Reduced Access to Equity and Debt Capital Markets.Following the Reverse/Forward Stock Split, since we will no longer be registered with the SEC and will not be filing the periodic reports and proxy statements required under the Exchange Act, it will likely be more costly and time consuming for us to access the public equity and public debt markets, or to raise equity capital from private sources, although historically we have not done this in many years.These factors also could make it more difficult and expensive for the Company to access the private debt markets, although, given the nature of our current relationship with our primary bank lender, Gateway Bank & Trust Company, we do not expect the Reverse/Forward Stock Split to have a negative impact on the Company’s ability to meet its current financing needs. Possible Loss of Prestige for the Company.Public companies are often viewed by shareholders, employees, investors, customers, vendors and others as more established, reliable and prestigious than privately held companies.In addition, public companies are often followed by analysts who publish reports on their operations and prospects, and garner more press and media coverage than companies whose securities are not available for purchase by the investing public.Companies that lose status as a public company may risk losing prestige in the eyes of the public, the investment community and key constituencies.However, our Special Transaction Committee and Board of Directors felt that this was not a significant factor in considering whether to undertake the Transaction due to the fact that we do not currently enjoy research analyst coverage or similar media attention. Recommendation of the Special Transaction Committee.Based on the foregoing analyses, including a consideration of the disadvantages of the Transaction, the Special Transaction Committee unanimously determined that the Transaction is procedurally and substantively fair to all unaffiliated shareholders, including both unaffiliated Cashed Out Shareholders and unaffiliated Continuing Shareholders, and believes the consideration to be paid to Cashed Out Shareholders is fair to all unaffiliated shareholders, including unaffiliated Cashed Out Shareholders and unaffiliated Continuing Shareholders.As a result, the Special Transaction Committee unanimously recommended the Transaction to the full Board of Directors and recommends that our shareholders vote “FOR” approval of Proposal 1 and Proposal 2 to amend our Articles of Incorporation to effectuate the Transaction. The Special Transaction Committee believes that the factors mentioned above, when viewed together, support a conclusion that the Transaction is substantively fair to the Company’s unaffiliated Cashed Out Shareholders, individually, and the Company’s unaffiliated Continuing Shareholders, individually, because under the proposed Reverse/Forward Stock Split, Cashed Out Shareholders will receive an amount per share of Common Stock which represents a premium over historical market prices for our stock averaged over a reasonable period of time, to partially mitigate the wide swings in prices that typically occur in an illiquid market for a thinly traded security such as our Common Stock, and represents a fair price based on the analysis performed by Southard Financial as independent financial advisor to the Special Transaction Committee and Board, and documented in their written opinion, delivered to the Special Transaction Committee and Board on February 8, 2011, that, as of such date, and based on and subject to the factors and assumptions set forth in that opinion, the $1.00 per share consideration offered in the Reverse/Forward Stock Split is fair, from a financial point of view, to the Company’s unaffiliated shareholders, including both the unaffiliated Cashed Out Shareholders and the unaffiliated Continuing Shareholders.A copy of Southard’s fairness opinion is included as Annex D to this proxy statement, and it is discussed in greater detail below in the section of this proxy statement entitled “Special Factors—Opinion of Independent Financial Advisor.” 36 Table of Contents In addition, the Special Transaction Committee determined that the Reverse/Forward Stock Split is substantively fair to unaffiliated shareholders, in part because it provides them an opportunity to liquidate their holdings at a fair price without brokerage commissions at a price that does not prejudice the Continuing Shareholders.It also should be noted that, other than the purchases made from time to time in response to unsolicited shareholder requests and described below in the section beginning on page 60 entitled “Additional Information Regarding the Company and the Special Meeting—Stock Purchases,” during the past two years the Company has not purchased any shares of its Common Stock.Further, it should be noted that during the past two years there have been no firm offers (i)to merge the Company with another company, (ii)for the sale of all or substantially all of the assets of the Company, or (iii)for the purchase of the Company’s Common Stock that would enable the holder to exercise control of the Company. The Special Transaction Committee also acknowledges that the unaffiliated shareholders may exercise some control over whether they remain shareholders after the Reverse/Forward Stock Split by acquiring additional shares so that they own at least 400 shares of Common Stock immediately before the Reverse/Forward Stock Split. Those unaffiliated shareholders who continue as shareholders following the Reverse/Forward Stock Split will maintain approximately the same percentage ownership that they had prior to the Reverse/Forward Stock Split.The Special Transaction Committee also noted that the potential loss of market liquidity in shares of Common Stock does not appear to be a significant loss, given the relatively sporadic nature and low volume of current market transactions in the Common Stock.Further, the Special Transaction Committee believes that any disadvantages associated with the reduction in public information available regarding the Company’s operations and financial results will be offset by the savings in costs and management time expected to be realized from termination of our public reporting obligations. We have not made any special provision in connection with the Reverse/Forward Stock Split to grant shareholders access to the Company’s corporate files or to obtain separate counsel or appraisal services at our expense, as the Special Transaction Committee did not consider these steps necessary to ensure the fairness of the Reverse/Forward Stock Split.The Special Transaction Committee determined that such steps would be costly, time consuming, and would not provide any meaningful additional benefits.With respect to shareholders’ access to our corporate files, the Special Transaction Committee determined that this proxy statement, together with our other filings with the SEC, provide adequate information for shareholders to make an informed decision with respect to the Reverse/Forward Stock Split.In addition, it was noted that the Georgia Business Corporation Code already provides shareholders the right, subject to certain requirements, to review the Company’s relevant books and records of account. Recommendation of the Board.At a meeting held on February 8, 2011, our Board of Directors, other than director Thomas L. Richardson, who was absent due to illness, unanimously determined that the Transaction is fair to, and in the best interests of, us and our shareholders, including all unaffiliated Cashed Out Shareholders and unaffiliated Continuing Shareholders, and unanimously approved the Transaction. Such approval included approval by a majority of our directors who are not employees of the Company.The Board of Directors recommends that you vote “FOR” approval of Proposal 1 and Proposal 2 to amend our Articles of Incorporation to effectuate the Transaction.In reaching its determination and recommendation, the Board of Directors considered and specifically adopted the recommendations of the Special Transaction Committee and the factors that the Special Transaction Committee took into account in making its recommendation to the full Board. In reaching its recommendation concerning the price to be paid to holders of Common Stock who are cashed out in the Transaction, the Board also relied upon the fairness opinion and valuation analysis provided by Southard as well as the Special Transaction Committee’s recommendation. 37 Table of Contents Opinion of Independent Financial Advisor On June 2, 2010, the Special Transaction Committee of the Company’s Board of Directors engaged Southard to provide a valuation opinion of ACI’s Common Stock as of August 31, 2010 and a fairness opinion relating to the price to be paid to shareholders receiving cash in the Transaction. Independent Valuation The Special Transaction Committee engaged Southard to render a valuation of ACI’s common stock. Southard’s valuation, dated November 17, 2010 and discussed in detail with the Special Transaction Committee at its meeting held December 14, 2010, indicated that as of August 31, 2010, the cash fair value of ACI’s Common Stock was $0.75 per share (the “Valuation”).The Special Transaction Committee reviewed the basis for and the methodology used in Southard’s valuation.The Committee members determined, after giving careful consideration to a number of factors, to recommend to the Board of Directors a price of $1.00per share for shares to be cashed out in the Reverse/Forward Stock Split, subject to receipt of a fairness opinion from Southard, and that the Transaction was fair, from a financial point of view, to ACI and its shareholders, including both affiliated and unaffiliated shareholders, and approved the Transaction. Southard did not recommend the amount of consideration to be paid in the Transaction. The full text of the written Valuation, which sets forth the assumptions made, matters considered and limitations of the review undertaken, is attached as Annex C hereto and is incorporated herein by reference.The summary of the material terms of the Valuation set forth herein does not contain all of the information set forth in the full text of such Valuation; accordingly, we urge you to refer to Annex C for such additional information. Fairness Opinion On February 8, 2011, Southard rendered to the Company’s Special Transaction Committee and Board, its opinion to the effect that, as of the date of such opinion and based upon and subject to certain matters stated therein, the cash consideration of $1.00per share to be paid in the Transaction was fair, from a financial point of view, to ACI’s shareholders, including unaffiliated shareholders and both shareholders who will receive cash in the Transaction and those who will retain their shares after the Transaction (the “Fairness Opinion”).You should read the discussions below under “Valuation Opinion” and “Fairness Opinion” for more information relating to these opinions and the related financial analyses. The full text of the written Fairness Opinion, which sets forth the assumptions made, matters considered and limitations of the review undertaken, is attached as Annex D hereto and is incorporated herein by reference.Southard’s opinion is directed to the Board, addresses only the fairness of the cash consideration to be paid in the Transaction from a financial point of view, and does not constitute a recommendation to any shareholder as to how such shareholder should vote at the Special Meeting.The summary ofthe material terms of the opinion of Southard set forth herein does not contain all of the information set forth inthe full text of such opinion; accordingly, we urge you to refer to Annex D for such additional information. 38 Table of Contents In connection with the Valuation and its opinion, Southard reviewed and analyzed certain publicly available financial information and other information concerning ACI and certain internal analyses and other information furnished to Southard by ACI.Southard also held discussions with members of senior management of ACI regarding the business and prospects of ACI.In addition, Southard performed such other studies and analyses and considered such other factors as Southard deemed appropriate. Report and Opinion of Southard Financial As described in its Valuation Report and Fairness Opinion, Southard assumed and relied upon, without independent verification, the accuracy, completeness and fairness of the information furnished to or otherwise reviewed by or discussed with Southard for purposes of their opinion.With respect to the information relating to the prospects of ACI, Southard assumed that such information reflected the best currently available judgments and estimates of the management of ACI as to the likely future financial performance of ACI.Southard did not verify through independent inspection or examination the specific assets or liabilities of ACI.Southard did not make, nor were they provided with, an independent evaluation or appraisal of the assets or liabilities of ACI.The following is a summary of the material analyses and factors considered by Southard in connection with the Valuation and the Fairness Opinion presented to the Board: The Special Transaction Committee of ACI’s Board of Directors retained Southard to render its independent determination as to the fair value of ACI’s Common Stock for use in connection with the Board’s consideration of the proposed going-private transaction.Subsequently, the Board engaged Southard to render a written opinion as to the fairness, from a financial point of view, to all of the shareholders of ACI of the cash consideration to be paid to shareholders who will receive cash in connection with the proposed Transaction.No limitations were imposed by the Board or the Special Transaction Committee upon Southard with respect to the investigations made or procedures followed in rendering either the Valuation or its Fairness Opinion. Southard is a specialized consulting and valuation firm focusing on providing stock valuations to companies and financial institutions located throughout the United States, or to groups of individuals associated with U.S.-based companies and financial institutions.Since its founding in 1987, Southard Financial has provided over 4,000 valuation opinions for clients in 43 states.ACI selected Southard to render the Valuation and to serve as its financial advisor based on Southard’s reputation, expertise, and experience in the business appraisal field.Southard Financial and its principals have no past, present, or future contemplated financial, equity, or other interest in ACI, and have no bias or conflict that could cause a question as to their independence or objectivity.Compensation paid to Southard Financial for the Valuation and the Fairness Opinion was in no way contingent upon the conclusion of the Valuation and Fairness Opinion. In connection with providing the Valuation, the ACI Special Transaction Committee and Board provided no specific instructions to Southard, other than to provide a fair value appraisal of ACI stock.With the concurrence of ACI and ACI’s counsel, Southard determined that fair value of the ACI stock for the purposes presented would be based on the value of a pro rata share of ACI as a going concern and that no minority, marketability or liquidity discounts would be applied.In addition, Southard determined it appropriate, in determining the fair value of the ACI stock, to consider all usual and customary approaches to value, including net asset value, investment value, and market value. As described above, in addition to providing the Valuation, ACI authorized the engagement of Southard to render its Fairness Opinion.Southard rendered to ACI’s Special Transaction Committee and Board of Directors its written opinion dated February 8, 2011, to the effect that, as of such date and based upon and subject to certain matters stated in the Fairness Opinion, the cash consideration to be paid to Cashed Out Shareholders in the Transaction is fair, from a financial point of view, to the shareholders of ACI, including both the Cashed Out Shareholders and the Continuing Shareholders. 39 Table of Contents A copy of the Valuation is attached as Annex C to this proxy statement.You are urged to read the Valuation in its entirety.A copy of the Fairness Opinion, which sets forth certain assumptions made, matters considered and limits on the review undertaken by Southard is attached as Annex D to this proxy statement.You are urged to read the Fairness Opinion in its entirety. The following summary of the procedures and analyses performed, and assumptions used, by Southard does not contain all of the information set forth in the fulltext of the Fairness Opinion and the Valuation.The Fairness Opinion is directed only to the financial terms of the Transaction, and does not constitute a recommendation to any shareholder as to how such shareholder should vote at the special shareholders’ meeting. In arriving at the Valuation and the Fairness Opinion, Southard reviewed and analyzed, among other things, the following: (i) the financial statements of ACI; (ii) certain other publicly available financial and other information concerning ACI; (iii) publicly available information concerning other grocery store companies, the trading markets for their securities and the nature and terms of certain other transactions relevant to Southard’s inquiry; (iv) the competitive and economic outlook for ACI’s trade area; (v) the book value and financial condition of ACI; (vi) the future earnings and dividend paying capacity of ACI; (vii) previous sales of ACI stock; and (viii) the prevailing market prices for selected grocery store organizations in the United States. Southard held discussions with senior management of ACI concerning ACI’s past and current operations, financial condition, and prospects. In conducting its review and in arriving at the Valuation and the Fairness Opinion, Southard relied upon and assumed the accuracy and completeness of the financial and other information provided to it or publicly available, and did not attempt to independently verify the same. Southard did not make or obtain any evaluations or appraisals of the properties of ACI.For purposes of the Fairness Opinion, Southard assumed that the Reverse/Forward Stock Split will have the tax, accounting and legal effects described in the proxy statement and assumed that the Transaction would be consummated on a timely basis in the manner presented by ACI and in compliance with applicable laws and regulations. As more fully discussed below, Southard considered such financial and other factors as it deemed appropriate under the circumstances, including among others the following: (i) the historical and current financial position and results of operations of ACI, including revenues, costs and expenses, earnings, dividends, internal capital generation, book value, intangible assets, return on assets, return on shareholders’ equity, and capitalization, all as set forth in the financial statements for ACI; and, (ii) the assets and liabilities of ACI.Southard also took into account its assessment of general economic, market and financial conditions and its experience in other transactions, as well as its experience in securities valuation.The Valuation and the Fairness Opinion are necessarily based upon conditions as they existed and can be evaluated on the respective dates thereof and the information made available to Southard through such dates. In connection with rendering the Valuation and the Fairness Opinion, Southard performed certain financial analyses, which are summarized below. Southard believes that its analysis must be considered as a whole, and that selecting portions of such analysis and the factors considered therein, without considering all factors and analysis, could create an incomplete view of the analysis and the processes underlying the Valuation and the Fairness Opinion. The preparation of a valuation or fairness opinion is a complex process involving subjective judgments and is not necessarily susceptible to partial analysis or summary description.In its analyses, Southard made numerous assumptions with respect to industry performance, business and economic conditions, and other matters, many of which are beyond the control of ACI.Any estimates contained in Southard’s analyses are not necessarily indicative of future results or values, which may be significantly more or less favorable than such estimates.Estimates of values of companies do not purport to be appraisals of such companies or necessarily reflect the prices at which such companies or their securities may actually be sold. Valuation Opinion In order to determine the fair value of ACI Common Stock, and as explained below, Southard utilized the following approaches in its Valuation: net asset value, market value and income value. 40 Table of Contents Asset Based Approach. Net asset value is the value of the net equity of a corporation, including every kind of property and value. This approach normally assumes liquidation on the date of appraisal with recognition of securities gains or losses, real estate appreciation or depreciation, or changes in the net value of other assets. As such, it is not the best approach to use when valuing a going concern, because it is based on historical costs and varying accounting methods. Even if the assets and liabilities are adjusted to reflect prevailing prices and yields (which is often of limited accuracy because readily available data is often lacking), it still results in a liquidation value for the concern. Furthermore, since this method does not take into account the values attributable to the going concern such as the interrelationship among the corporation’s assets, liabilities, customer relations, market presence, image and reputation, and staff expertise and depth, little or no weight was given to the net asset value method of valuation. In utilizing the asset-based approach, Southard noted that there were no recent appraisals of the operating assets of ACI as of August 31, 2010. Nevertheless, the fixed assets (leasehold improvements, furniture and fixtures, and vehicles) were substantially depreciated (reported book value represents about 15% of original cost). However, given the recent performance of ACI and the market for used store fixtures (which represent over 85% of fixed assets at original cost), it was the opinion of Southard that no adjustment to the reported August 28, 2010 book value was appropriate for the valuation of ACI on an enterprise basis. Utilizing the asset based approach to value, Southard reached a valuation of ACI’s common stock under the net asset value method of $1,120,000, or $1.49 per share, as of August 31, 2010. Income Approach. The income approach is sometimes referred to as the investment value or the earnings value approach. The investment value is frequently defined as an estimate of the present value of future benefits. Another popular investment value method is to determine the level of the current annual benefits and then capitalize one or more of the benefit types using an appropriate capitalization rate such as an earnings or dividend yield. In utilizing the income approach, Southard took into account the earnings of ACI over the 2006-10 fiscal period. Adjustments to reported pre-tax earnings were made to reflect non-recurring losses from an employee theft and a flood, and to reflect estimated expense savings from the management restructuring that followed the death of ACI’s former Chairman, CEO, and President. Then, interest expense and depreciation expense were added in each fiscal year to arrive at earnings before interest, taxes, depreciation, and amortization (EBITDA) of $220,000 (rounded). Finally, in order to determine cash flow, an estimate of ongoing capital expenditures ($75,000) was deducted. This analysis is presented in the Valuation. As a result of the analysis, the anticipated benefits of ACI (EBITDA less capital expenditures, or EBITDA-CapEx) were estimated at $145,000. The capitalization factor to apply to cash flow was derived by Southard Financial based on the market rates of interest, combined with the risk assessment of an investment in ACI (capital asset pricing model). The pre-tax return on equity (23.2%) started with a risk-free rate of interest and added an equity risk premium, a size risk premium, and a company specific risk premium. The return on debt (6.0%) was based on market yields for lower investment grade corporate bonds. The weighted average pre-tax cost of capital (16.3%) was reduced by an estimate of the long-term growth rate of ACI earnings (3.0%). Southard determined the net present value of the projected future benefits to shareholders using a risk-adjusted EBITDA-CapEx multiple of 8.65x. Value under the cash flow method involved multiplying the anticipated benefits ($145,000) by the capitalization factor (8.65x) and then deducting interest-bearing debt and bank overdrafts ($1,532,621) and adding cash and near cash investments ($666,318). Utilizing the income approach to value, Southard reached a valuation of ACI’s Common Stock under the cash flow method of $388,000, or $0.52 per share, as of August 31, 2010. 41 Table of Contents Market Approach.Market value is defined as the price at which property would change hands between a willing seller and a willing buyer when both parties have the same information and neither party is acting under compulsion.This definition of value produces a result that could be achieved if the property were to be sold in an arm’s-length transaction.The market value method is frequently used to determine the price of smaller blocks of stock when both the quantity and the quality of the “comparable” data are deemed sufficient. The fair value for ACI using the market value method is based upon a comparison with market transactions involving grocery store companies throughout the United States.Specifically, Southard developed a list of reasonably comparable market transactions and applied those multiples to ACI.A complete list of the transactions, as well as selected summary information, is contained in the Valuation attached as Annex C to this proxy statement. Considering these factors, Southard calculated the base capitalization rate as the ratio of ACI’s market value of invested capital (MVIC, or the market value of both equity and debt) to earnings before interest, taxes, depreciation, and amortization (EBITDA, a common measure of cash flow), resulting in a MVIC/EBITDA ratio of 5.32x.Often it is necessary to apply a fundamental discount to the base capitalization factors to reflect the relative attractiveness of ACI and its market area, as well as its earnings history. In Southard’s opinion, based upon all of the available data, no discount was necessary.As a result, the risk adjusted capitalization factor was 5.32 times EBITDA.The median multiple was applied to the appropriate benchmark for ACI.The analysis is presented in detail in the Valuation. Value under the market method involved multiplying the anticipated benefits ($220,000) by the capitalization factor (5.32x) and then deducting interest-bearing debt and bank overdrafts ($1,532,621) and adding cash and near cash investments ($666,318). Utilizing the market approach to value, Southard reached a valuation of ACI’s common stock under the guideline company method of $304,000, or $0.41 per share, as of August 31, 2010. The fair value for ACI using the market value method is also based upon a comparison with recent transactions involving the sale of grocery store companies throughout the United States.Specifically, Southard developed a list of reasonably comparable transactions and applied those multiples to ACI.A complete list of the transactions, as well as selected summary information, is contained in the Valuation. Considering these factors, the base capitalization rate was MVIC/EBITDA of 5.05x.Often it is necessary to apply a fundamental discount to the base capitalization factors to reflect the relative attractiveness of ACI and its market area, as well as its earnings history.In Southard’s opinion, based upon all of the available data, no discount was necessary.As a result, the risk adjusted capitalization factor was 5.05 times EBITDA.The median multiple was applied to the appropriate benchmark for ACI.The analysis is presented in detail in the Valuation. Value under the cash flow method involved multiplying the anticipated benefits ($220,000) by the capitalization factor (5.05x) and then deducting interest-bearing debt and bank overdrafts ($1,532,621) and adding cash and near cash investments ($666,318). Utilizing the market approach to value, Southard reached a valuation of ACI’s common stock under the guideline acquisition method of $245,000, or $0.33 per share, as of August 31, 2010. Combined Value.The various methodologies were assigned weights in arriving at a combined value of ACI as of August 31, 2010. Southard assigned weights as follows to the methodologies considered above: 30% to the asset based value; 30% to the income approach; 20% to the market approach guideline company method; and 20% to the market approach guideline acquisition method. Southard believes that the weight assigned to each valuation approach properly reflects the relative importance of that approach for purposes of the Valuation opinion.Based on the analysis presented above, Southard determined that the combined valuation of ACI was $562,200, or $0.75 per share, as of August 31, 2010. As a result of all the analyses performed, Southard determined that the fair value of ACI common stock was $0.75 per share (rounded) as of August 31, 2010.No discount for lack of marketability was applied due to the standard of value (enterprise basis). Fairness Opinion On February 8, 2011, Southard issued a Fairness Opinion relative to the proposed Transaction.The Fairness Opinion was based on financial information for ACI through November 27, 2010 and market data through January 31, 2011.In preparing the Fairness Opinion, Southard determined that the $1.00per share price being paid to the cashed-out shareholders represented the following pricing ratios: Price/Book Value Ratio ($1.20 per share at November 27, 2010) 83.3% Price/Earnings Ratio (losses in FY2010 and the first half of FY2011) nm MVIC/EBITDA Ratio ($0.29 per share average over fiscal 2006-10) 6.73x Comparison with Recent Market Transactions.The Transaction price represents 83.3% of book value as of November 27, 2010 ($1.20 per share).ACI incurred losses of $0.63 per share in fiscal year 2010, $0.512 per share in the first half of fiscal 2011, and $0.88 per share in the trailing twelve month period ended November 2010; therefore, no price/earnings ratio can be computed. However, Southard also calculated the ratio of ACI’s market value of invested capital (MVIC, or the market value of both equity and debt) to earnings before interest, taxes, depreciation, and amortization (EBITDA, a common measure of cash flow).Although EBITDA was negative in fiscal 2010 and the first half of fiscal 2011, Southard calculated ACI’s average EBITDA over the fiscal 2006-10 period. Based on this longer-term indication of ongoing cash flow, the ratio of MVIC to EBITDA implied by the Transaction was 6.73x. 42 Table of Contents Southard compared the pricing ratios implied by the Transaction with pricing ratios of publicly traded grocery store companies (guideline companies).While the guideline companies are not exactly comparable to ACI, they are in the same line of business and therefore provide a basis on which to compare pricing ratios.Financial and market pricing data for the guideline companies as of August31, 2010 was provided in the Valuation, and selected information is presented below based upon December31, 2010 market pricing data. Ticker Company Dividend Yield TTM ROA TTM ROE 31-Dec Price Per Share MVIC Per Share EBITDA Per Share MVIC/ EBITDA Book Val Per Share Price/ Book Val CASY Caset's General Stores, Inc. % PTRY Pantry, Inc. % % -42.38 % % RDK Ruddick Corp % SWY Safeway, Inc. % % -20.88 % % SVU Supervalu, Inc. % % % 69 % KR The Kroger Company % WMK Weis Markets, Inc. % WFMI Whole Foods Market, Inc. % WINN Winn-Dixie Stores, Inc. % % % 44 % Average % % -0.07 % % High % Low % % -42.38
